 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDresser Industries,Inc.andAbel Ferreira. Cases39-CA- 1392, 39-CA- 1416,and 39-CA- 1509June 15, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn November 2, 1984, Administrative LawJudge Joel P. Biblowitz issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief. The General Counsel filed cross-ex-ceptions and a brief in support and in opposition totheRespondent's exceptions. Thereafter, the Re-spondent filed an answering brief to the GeneralCounsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions,2 as modified, and to adopt the recom-mended Order as modified and set out in fullbelow.The judge found that the Respondent violatedSection 8(a)(3) and (1) in late 19823 when it disci-plined employees Lucas, McDonald, and McClainfor "poor workmanship." We disagree.The Respondent disciplined these employees onthe ground that they collectively produced a partout of stainless steel rather than the requiredcarbon steel. Although it is disputed whether allthree employees were responsible for the defectiveparts, it is clear that they produced the type of'We find without merit the Respondent's allegation of bias and preju-dice on the part of the judge On our full consideration of the record andthe judge's decision,we perceive no evidence that the judge made preju-dicial rulings or demonstrated bias against the Respondent in his analysisor discussion of the evidenceWe also find no merit in the Respondent'sexceptions to some of the judge's credibility findings The Board's estab-lished policy is not to overrule an administrative law judge's credibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us that they are incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951) We have carefullyexamined the record and find no basis for reversing the findings2We agree with the judge's finding that the Respondent violated Sec8(a)(3) and (1) by laying off employee McClain in November 1982, whileretaining employee Neely who had less seniority Like the judge, we findthat the Respondent failed to show that, absent McClain's union activi-ties, itwould have laid him off out of seniority In this regard,the Re-spondent's assertion that Neely was retained because he was more quali-fied does not withstand scrutiny The Respondent has failed satisfactorilyto explain why McClain, on twice facing layoff in department 145, onceinNovember 1982 and again in September or October 1983, could notbump Neely on the first occasion but could bump Neely on the secondone, when hewas offered the opportunity to do so but declined No evi-dence was presented that the skills or classifications of these two employ-ees in relationship to each other changed between the first and secondlayoffs Thus, we conclude that the only factual accounting for McClain'slayoff out of seniority in November 1982 was that he was running asunion trustee on an insurgents'slate to which the Respondent was hostile3All dates are 1982 unless otherwise indicatedtube in question. Lucas performed the initial oper-ation by selecting and measuring the tube's thick-ness,McDonald performed the second and thirdoperations by cutting and burring the ends, andMcClain performed the final two operations byswaggingand annealingthe tubes.4According to the Respondent, the defective partswere produced in early August and remained instock until late October, when the parts becamecomponents of an assembly. During the first weekof November, the Respondent rejected several oftheseassembliesbecause the defective partscracked when the assemblies were pressure tested.On investigation, the Respondent discovered thatthe parts were made out of stainless steel ratherthan the required carbon steel; the Respondentstates that upon checking inventory it discoveredthat Lucas, McDonald, and McClain had producedthe parts in August.On November 24, Lucas, McDonald, andMcClain were given written warnings for "poorworkmanship." The McDonald and McClain warn-ings contained references to previous written warn-ings5 and each was given a 2-day suspension. Dis-cipline for Lucas was limited to a "verbal" warn-ing dated December 3. The Respondent also gave a"verbal" warning to Josephine Coble, an inspector,who is not alleged as a discriminatee.The judge found that the General Counsel hadsustained her initial burden based on the employ-ees'union activities and the timing of the disci-pline. The judge reasoned that since the parts wereproduced in early August and the defect was notdiscovered until a few days after the Novemberunion nominations, the Respondent had seized onthe opportunityas a meansto justify the warningsregardless of who was at fault.We disagree with the judge that the GeneralCounsel has established that the discipline was mo-tivated by the employees' union activities. In orderto establish such a violation, the General Counselmust make a prima facie showing that the employ-er made a decision to discipline the employees andthat the employees' protected conduct was a moti-vating factor in the employer's decision.WrightLine,251NLRB 1083, 1089 (1980). In the instantcase no such showing was made.There is no indication that the Respondent wasaware of either Lucas' or McDonald's union activi-ty.Lucas' union activity was limited to his Novem-'Stainless steeland carbonsteel are easily distinguishable,stainlesssteelhas a brightsilverlook and carbonsteel has adark dull look How-ever, if,as in the present case, stainless steel is put through the annealingprocess, it comes out indistinguishable in appearancefrom carbon steel5These earlierwarningswereissued in March 1982 and are outlined infns II and15 of the judge's decision289 NLRB No. 12 DRESSER INDUSTRIES91ber 2, nomination of Grodis for the vice presidentpositionat a union meeting.McDonald's union ac-tivitywas limited to his response to employee Ger-mano,an incumbent union trustee and steward,who asked him on November 3, how he intendedto vote. McDonald replied that he wanted to hearthe issuesbefore he decided. Germano shouted, "Inotherwords you are going to vote for them. 116Under these circumstances, we find the GeneralCounsel has failed to show that the Respondenthad knowledge of Lucas' or McDonald's union ac-tivity.Thus, so far as the evidence shows, the Re-spondent knew of the union activities of only oneof the threemen, i.e., the Respondent knew aboutMcClain's agreement, in late October, to run for atrustee position on the slate opposing the incum-bents, because on the day following McClain's de-cision to run he informed Foreman Thompson byaskingThompsonwhathethoughtaboutMcClain's candidacy.Although we agree with the judge that the Re-spondent acted to favor the incumbent union offi=cers,we find this favoritism and the Respondent'sknowledge that one of the three employees disci-plined was involved in the campaign against the in-cumbents provide, under the circumstances, an in-adequate base on which to make a finding that thediscipline. imposed was motivated by the, employ-ees' unionactivity.McClain had received a priorwarning in March 1982 for poor workmanship,which stated that a repetition could be grounds fordischarge.McDonald similarly had received a pre-viouswrittenwarning for poor workmanship inMarch 1982 for using the wrong material, and hehad been given a 3-day suspension. The disciplineimposed in November on these two employees-writtenwarnings and a 2-day suspension-is notout of proportion to that imposed the prior Marchbefore the union activity. Lucas' written warningwithout suspensionis similarly'in accord with hisrecord. He had not incurred prior related disciplineand the discipline imposed on him was like thatgiven to Coble, who is not alleged to have beenunlawfully discriminatedagainst.Under these cir-cumstances,we find that the types of discipline im-posed do not suggest discriminatory motivation.Similarly,we do not find that the Respondent'sdelay in discovering the defect supports the Gener-alCounsel's case.It does not appear unusual, con-sidering the nature of the Respondent's business,that the parts could remain in stock from June until8The judge noted that McDonald'sunion activities were extremelylimited and would clearly not be adequate to sustain a violation. Thejudge concluded,however, that if the Respondent wanted to penalizeLucas and McClain for their activities McDonald would have to be in-cluded because he was between Lucas and McClain in the production ofthe part.October. The Respondent manufactures and sellspressure gauges and temperature instruments. TheRespondent manufactures 'the individual compo-nent parts and assembles the parts based on ordersfrom customers. Further, after McClain performedthe annealing process, the parts incorrectly madefrom stainless steel became indistinguishable in ap-pearance from those correctly made of carbon steeland thus there was no visible indication that adefect existed in the parts while they were storedin the stockroom. Further, the record does notcontradict the Respondent's explanation for thetiming of the discipline-that the defect in the partshad become apparent when they were placed in anassembly in late October and that some time wasrequired thereafter to retrieve production informa-tion and to complete an investigation showingwhich employees had fabricated the defectiveparts.Under these circumstances, we conclude thattheGeneral Counsel has failed to show that thetiming of the discipline evidenced that the Re-spondent's decision was discriminatorily motivated.In sum, we find that the General Counsel has notsatisfied her initial burden underWright Line,i.e.,she has failed to establish a prima facie case thatthe discipline was motivated by union activity.AMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent to offerGrodis and McClain7 immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority and otherrights or privileges, previously enjoyed.8'The record is unclear whether McClain was recalled to department145 on a full-time basis subsequent to his November 1982layoff.Therecord indicates that commencing March 1983 McClain was recalled todepartment 145 on a sporadic basis, and that in August or September hewas recalled on some undefined basis to department 145 before againbeing laidoff in September or October for lack' of work. We shall leaveresolution of this issue to the compliance stage of this proceeding.If it isdetermined there that McClain was recalled to department 145 on a full-time basis in 1983, we shall not order reinstatement as provided in thisremedy, and the make-whole remedy regarding him will terminate withthe date of such recall.8Contrary to the judge, we do not order the Respondent to offer rein-statement to employee Bromley. We note that subsequent to Bromley'sdischarge on November 4 the Respondent offered Bromley reinstatementto his former position and that Bromley declined the offer. Further, al-though Bromley later accepted employmentwith theRespondent in adifferent position,we have found, in agreement with the judge, thatBromley was not constructively discharged from that latter position. Inthese circumstances,we find that Bromley is not entitled to reinstate-ment. 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWe shall also order the Respondent to removefrom its files any reference to the October 1 dis-charges of Ferreira and Grodis, the November 4discharge of Bromley, and the November 11 layoffof McClain, and notify them in writing that thishas been done and that their discharges or layoffswill not be used against them in any way. We shallalsoorder the Respondent to make Ferreira,Grodis, Bromley, and McClain whole for any lossof earnings and benefits in accordance withF.W.Woolworth Co.,90 NLRB 289 (1950), with interestto be computed in the manner as prescribed inNewHorizons for the Retarded.9ORDERThe National Labor Relations Board orders thatthe Respondent, Dresser Industries, Inc., Stratford,Connecticut, its officers,agents, successors,and as-signs, shall1.Cease and desist from(a)Discharging, suspending, or otherwise dis-criminating against its employees because of theirsupport for, or participation in, a slate of candi-dates opposing the incumbent officers or agents ofFood, Beverage and Express Drivers, TeamstersLocal No. 145, a/wInternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, AFL-CIO (the Union) in an intraun-ion election.(b)Reprimanding employees, through warningsor othermeans,because of their support for, orparticipation in, a slate of candidates opposing theincumbent officers or agents of the Union in an in-traunion election.(c)Disparately applying its November 12, 1982memorandum by allowing campaigning by thenominees on the slate with William Kuba, while, atthe same time, forbidding campaigning by nomi-nees on the slate with Abel Ferreira.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action to effec-tuate the policies of the Act.(a)Offer Francis Grodis immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed, and make him whole9In accordance with our decisioninNew Horizons for theRetarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 USC § 6621 Interest onamounts accruedprior toJanuary 1, 1987(the effective date of the 1986amendmentto 26 US C § 6621),shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)for any loss ofearningsand other benefits sufferedas a result of the discrimination against him, in themanner set forth in the remedy section of the deci-sion.(b) Offer Glean McClain immediate and full rein-statement to his former job, if it has not alreadydone so, or, if that job nolonger exists,to a sub-stantially equivalent position, without prejudice tohis seniority or any other rights or privileges previ-ously enjoyed, and make him whole for any loss ofearnings and other benefits resulting from hislayoff,plus interest.(c)Make Abel Ferreira and Antonio Bromleywhole for any loss of earnings and other benefitsresulting from their discharges, plus interest.(d)Remove from its files any reference to theOctober 1, 1982 discharges of Ferreira and Grodis,the November 11, 1982 layoff of McClain, and theNovember 4, 1982 discharge of Bromley, andnotify them in writing that this has been done andthat evidence of this unlawful activity will not beused as a basisfor futurepersonnel actions againstthem.(e)Post at its Stratford, Connecticut facilitycopies of the attached notice marked "Appen-dix."10 Copies of the notice, on forms provided bythe Officer in Charge for Subregion 39, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(f)Notify the Officer in Charge in writing within20 days from the date of this Order what steps theRespondent has taken to comply.IT IS FURTHER ORDERED that the consolidatedcomplaint is dismissed insofar as it alleges viola-tions not specifically found herein.1s If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " DRESSER INDUSTRIESAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge, lay off, suspend, orotherwise discriminate against you because of yoursupport for, or participation in, a slate of candi-dates opposing the incumbent officers or agents ofFood, Beverage and Express Drivers, TeamstersLocal No. 145, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, AFL-CIO in an intraunion election.WE WILL NOT reprimand you, through warningsor other means, because of your support for, orparticipation in, a slate of candidates opposing theincumbent officers or agents of the Union in an in-traunion election.WE WILL NOT disparately apply our November12, 1982 memorandum by allowing campaigning bythe nominees on the slate with William Kuba,while, at the same time, forbidding campaigning bynominees on the slate with Abel Ferreira.WE' WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Francis Grodis immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrightsor privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL offer Glean McClain' immediate andfull reinstatement to his former job, if we have notalready done so, or, if that job no longer exists, toa substantially equivalent position,without preju-dice to his seniority or any other rights or privi-leges previously enjoyed, and WE WILL make himwhole for any loss of earnings and other benefitsresulting from his layoff, plus interest.WE WILL make Abel Ferreira and AntonioBromley whole for any loss of earnings and otherbenefits resulting from their discharges, plus inter-est.WE WILL remove from our files any reference totheOctober 1, 1982 discharges of Ferreira andGrodis, the November 4 discharge of Bromley andthe November 11, 1982 layoff of McClain and we93willnotify them in writing that this has been doneand that the discharges and layoff will not be usedagainst them in any way.DRESSER INDUSTRIES, INC.ThomasW. Meiklejohn, Esq.,for theGeneral Counsel.WilliamC Bruce,Esq. (Lynch,Traub,Keefe & Snow,PC), for theRespondent.JamesL.Kestell,Esq. (Kestell,Pogue&Deinhart),for theCharging Party.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge. Thiscasewas tried before me in Fairfield, Connecticut, onDecember 5 through 9, 1983, and February 6, 1984. Theorder consolidating cases and complaint and. notice ofhearing issued on August 12, 1983, based on the above-mentioned charges (and a first and second amendedcharge in Case 39-CA-1509) filed on October 25 andNovember 10, 1982,1 and January 24 and March 3, 1983.The consolidated complaint basically alleges that DresserIndustries, Inc (Respondent) engaged in discriminatoryconduct against Abel Ferreira, Francis Grodis, GleanMcClain, Antonio Bromley, Edward McDonald Jr., andEdward Lucas Jr. because they ran for offices and posi-tions in Food, Beverage and Express Drivers, TeamstersLocal No. 145, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica (the Union), against the incumbents of the Union andengaged in other concerted activities. The consolidatedcomplaint also alleges that Respondent promulgated arule regarding campaigning in order to discourage em-ployees from campaigning for union office and, further,enforced the rule unfairly to allow campaigning by theincumbent group, while preventing the above-mentioned-insurgent candidates from campaigning. All this is al-leged to be in violation of Section 8(a)(1) and (3) of theAct.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the parties, I make the followingFINDINGS OF FACTI.JURISDICTIONRespondent, a Delaware corporation with an officeand place of business in Stratford, Connecticut, is en-gaged in the manufacture and nonretail sale of pressuregaugesand temperature instruments. During the calendaryear ending December 31, Respondent, in the course andconduct of its business operation, purchased and receivedat its Stratford facility products, goods,and materialsvalued in excess of $50,000 directly from points outsidethe State of Connecticut. Respondent admits, and I find,iUnless indicated otherwise,alldatesmentionedrefertothe year1982. 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat it is an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATION STATUSRespondent admits,and I find, that the Union is alabor organizationwiththe meaningof Section 2(5) ofthe Act.III.THE FACTSA. Formation of the Insurgent StateThe Union has been the collective-bargaining repre-sentative of Respondent'sproduction and maintenanceemployees for approximately 20 years; at the time of thehearing this unit comprised in excess of 500 employees.For much of this period, William Kuba, the Union's sec-retary-treasurer, and Ernie Porco, an employee of Re-spondent and an assistant business agent of the Union,had been union officers. The General Counselallegesthat the difficulties involved here commenced because in1982 Ferreira organized a slate of individuals to runagainstKuba and Porco's slate in the upcoming unionelection.The necessary implication of this argument isthat Respondent preferred to deal with the Kuba-Porcoslate, rather than Ferreira and his slate.Sometime prior to April, employee Paul Keegan en-couraged Ferreira to run on a slate against the incumbentunion officers because of what he claimed was the poorrepresentation they were receiving from the Union; Fer-reira rejected these appeals. About April, Ferreira in-formed Keegan that he changed his mind and would runfor secretary-treasurer and organize the remaining slateto run against the Kuba team. Shortly thereafter, Fer-reira asked Grodis if he would be willing to run forpresident of the Union on Ferreira's slate, and he saidthat he would. Sometime thereafter, Ferreira told Grodisthat he felt it would be better to have candidates whowere employed at other companies as well as Respond-ent, and he asked Grodis if he would run for vice presi-dent instead, and he again agreed.2 Ferreira askedKeegan to run on his slate as trustee and fellow employ-ee Loretta Bennadette as recording secretary, and theyagreed. In May or June he asked Bromley to join hisslate as a trustee, and he said that he would think aboutit.About October, Ferreira repeated the request and onthis occasion, Bromley agreed. About the end of October(after returning to Respondent's employ subsequent tobeing discharged) Ferreira asked McClain to be on hisslate as a trustee; on the following day, McClain agreed.At the unionmeeting onNovember 2, Ferreira'sslatewas nominated, as was the Kuba-Porco slate; LucasnominatedGrodis atthismeeting.Ferreira testified thatprior to November 2, other than his conversations withthe candidates on his slate, he did not inform anybodyelse of the candidates on his slate, except for his owncandidacy.2At Ferreira's request, Steven Jablonski and Tony Amaro (both em-ployed by Drake's Bakery, whose employees are represented by theUnion) agreed to run on Ferreira's slate for presidentand business agent,respectivelyAbout September, while Ferreira was working on hismachine, fellow employee Daniel Zajac approached himwith the union contract in his hand and asked Ferreira'sadvice about a grievance he had filed; Ferreira told himthat he did not want to get involved. At that moment,Irving Nash, Ferreira's foreman and an admitted supervi-sor, came out of his office and said that he did not wantFerreira discussing union business, and that he was notgoingto fight twounions.At that point, Zajac walkedaway.About August or September, Grodis spoke to JohnCaldwell,Respondent'smanufacturingmanager:"Iwanted to see how he felt about running for Uniono f f i c e , how he felt ... about me running. I didn't men-tion any names or I didn't say we." Caldwell said he hadno objection and felt that it was good to run for election,"but he just didn't want any trouble in the plant because. .. he said that there could be bloodshed." Grodis as-sured him that there would be no trouble. On September29,Grodis went to the office of Neil Priestly, Respond-ent's general superintendent, to discuss a suggestion hehad conceived of; after discussing this suggestion, Grodisinformed Priestly of his intention to run for union office.Priestly said that there was nothing he could do, andGrodis asked if he would do him a favor and keep Re-spondent's PersonnelManager Robert Martin "off ourbacks"sinceMartin was friendly with Porco. Priestlysaid that there was nothing he could do and that he didnot want to get involved; he wished him luck. On an-other occasion (he could not place the time) Grodis in-formed his foreman, William Sherwood, that he was run-ning for union office.McClain testified that later in the day after he in-formed Ferreira that he would consider being a candi-date on hisslate,he asked his foreman (and friend)Howard Thompson what he thought of his running onFerreira's slate as atrustee.Thompson told him that itwould be good if he won, but if he lost, the pressurewould be put on him. He told McClain that he wasmaking good money and he should think about it, but "ifIwas you I wouldn't do it. He said that he had runagainst the Kuba slate 20 years earlier and lost, and itmight look like he was pushing McClain to run becausehe and Kuba do not like each other.Bromley testified that in August he asked Thompson(his supervisor whom he had known for many years)what he thought about he and Ferreira running for unionoffice against the Kuba slate. Thompson told him that hehad run for union office many years earlier and he en-countered a lot of trouble because of the Union's influ-ence with Respondent, and they would also have a diffi-cult time for that reason. Thompson agrees that Bromleytold him of his candidacy substantially before late Octo-ber.Martin testified that he did not learn that Ferreirawas running for union office until mid- or late-Novem-ber; he did not learn of Grodis' involvement until "along time" after his discharge on October 1, also aboutlateNovember. Ridolfi testified that he does not remem-ber ever being informed that Bromley wasrunning onthe Ferreiraslate.He testified that the first he learned ofFerreira's involvementwas in November when Nash DRESSER INDUSTRIES95complained to him of all the activity in his department asa result of Ferreira's candidacy. Shortly thereafter, heknew for sure when he received the unfair labor practicecharge filed by Ferreira with the Board on November10.3He testified that he did not receive this knowledgefrom the October 25 charge.B. Discharge of Ferreira and GrodisFerreira had been employed by Respondent for 7years; during that period, the only reprimand he receivedwas a verbal warning for poor attendance some yearsprior.Grodis had been employed by Respondent for 6years and had never received any warnings or discipline;inmid-September he received a promotion to leadman.For many years prior to their discharge, nobody hadever been disciplined for engaging in gambling or pro-moting gambling at the plant. Stated briefly, the GeneralCounsel alleges that Ferreira and Grodis were dis-charged because they were candidates on the slate run-ningagainstKuba's incumbent slate.Respondentcounters that their union activity was not cause of theirdischarges; rather they were discharged for violating arule againstgambling,more particularly sellingNewYork State Lottery (lottery) tickets to fellow employ-ees.4The General Counsel, in turn, states that Ferreiraand Grodis had been purchasing lottery tickets as a favorfor their fellow employees for 4 months and that thiswas a, pretext that Respondent seized on in order to dis-charge them. Additionally, the General Counsel allegesthat Respondent permittednumerousforms of gamblingand commercial activity, more serious than that under-taken by Ferreira and Grodis, without penalty, therebyestablishing that it was their anti incumbent union candi-dacy that caused their discharges.Commencing about June, Ferreira and Grodis drovetoNew York once a week in order to purchase lotterytickets; they sometimes went together and, at othertimes, separately.Within a short period of time, theirfellow employees became aware of it and asked Ferreiraand Grodis to purchase tickets for them. On these occa-sionsthe employees paid them, in advance, the amountrequired to purchase the tickets and, on occasion, gavethem an additional dollar to cover gas and tolls.5 On the3The initialunfair labor practice charge filedOctober 25 and receivedby Respondent on October27, alleges that Respondentviolated Sec.8(a)(1) and(3) of the Act byterminatingFerreira and Grodis on October1,on the demandof the Union "in derogationof the rightsguaranteed inSection7 of theAct and inorderto encourage membership in said labororganization."Ferreira filedanother charge against Respondent on No-vember10 alleging:"Since on orabout November 3, 1982, and continu-ing todate, the above Employer has restricted my right toengage inunion activitieson behalf of Teamsters, Local 145, while permitting otheremployees' their Section 7,rights."4CounselforRespondent allegesthat these acts by Ferreira andGrodis alsoconstituted a violationof 19 U.S.C. § 1301. As I find thisirrelevant to the instant proceeding,Imake no determination in thatregard.5The distanceisabout 50 miles and approximately$1.50 in tolls ineach direction.Regarding the total amounthe received weeklyfrom hisfellow employees for gas and tolls, Grodis testified: "If I got seven dol-lars, I was doing good."Ferreiratestified thatthe amountthey receivedfor gas and tolls ranged from$10 to $18.average they purchased tickets for 15 employees a week;they testified that Nash often gave them money to pur-chase tickets for Richard Rodenhizer, Respondent's gen-eral foreman. At the end of each week, Ferreira wrotethe winning lottery number in large print on the inspec-tion table in his department, together with the word"Lotto" so that the people would not continually ques-tion him about the winningnumber.Zajac testified thatwhen he first observed Ferreira with lottery tickets heasked him if "he would do me the favor and pick someup for me." Ferreira did so and each week Zajac paidhim $4 for the lottery tickets; every other week, Zajacgave him a dollar for gas; he did this voluntarily, not be-cause Ferreira asked him, but because Ferreira was doinghim a favor. Employee Freddie Washington testified thathe also asked Ferreira to purchase lottery tickets for him;on each of these occasions he gave Ferreira $4 for thetickets and an additional dollar to cover gas. Rodenhizertestified that he never purchased lottery tickets in theplant; he did purchase them while visiting relatives inNew York State, and brought them back into Connecti-cut.He never personally observed Ferreira or Grodisselling lottery tickets in the plant, although he had"heard that they had Lotto tickets."Early on the morning of October 1, Grodis was in thedigigauge room of the plant looking at a newspaper tosee if any of the winning numbers corresponded to hislottery tickets; prior to that, an employee (identified onlyas "Mac") had given him money to purchase lottery tick-ets for him. Martin walked into the room and askedGrodis what he was doing; Grodis told him that he waschecking his lottery tickets against the winning numbers,closed the paper, walked out, and returned to work.Shortly thereafter, about 8 a.m., Martin stopped Grodisin the hallway and told him that William Ridolfi, Re-spondent'smanagerof industrial relations,wished tospeak to him in his office; on the way, Martin askedPorco to accompany them to Ridolfi's office. Grodis tes-tified that when they arrived at Ridolfi's office, RidolfitoldGrodis that he was being terminated for selling lot-tery tickets,which was a serious offense. Grodis saidthat he never sold lottery tickets, although he did playthem. Ridolfi said that by law what he did wasillegaland he was considering contacting the Federal authori-ties and having him arrested for his activities. Grodiswas then asked to go to Martin's office where he stayedfor a few hours; during this period Porco told him thatRespondent was interviewing witnesses. About 11 a.m.,Martin and William Sherwood, Grodis' supervisor, cameintoMartin's office; Porco was still present. At that time,Martin told him that he was being terminated for sellinglottery tickets in violation of Respondent's policy. Hewas given his personal property and left.Ferreira testified that on October 1, Nash told himthat he was to report to Martin's office. He and his stew-ard went to Martin's office, stopping along the way toget Porco. When they arrived at his office, Martin readfrom a paper and said that Respondent had conducted alengthy investigation into lottery gambling at the plantand had determined that it was against Respondent'spolicy and Federal law. He asked Ferreira if he had any- 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthing to say and Ferreira said that he did not. Martinasked if he admitted selling lottery tickets and Ferreirasaid that he was not admitting to anything, and askedwho said that he wassellingthe lottery tickets;Martinsaid that he was.Ferreira asked what he was going todo, and Martin said that he was going to terminate Fer-reira; Porco told Martin that he did not have any proof.Ferreira then asked Martin for proof and Martin saidthat he did not have to show him anything, and he wasescorted out of the plant.In 1981, Respondent posted the following notice enti-tled "Plant Rules and Regulations: The following prac-tices are strictly forbidden. Employees violating theseruleswill be subject to disciplinary action including dis-missal."Rule 13 states:"Gambling or promoting gam-bling," rule 19 states: "Violations of any criminal law."The notice states that it was revised April 1981. In addi-tion, on August 20, 1982, Respondent posted the follow-ing notice6 entitled "Special Notice" and signed byMartin:Dresser Industries Instrument Division has theresponsibilityand obligation to provide a safe,pleasant, and lawful working environment for em-ployees. Specifically, as stated in our rules and reg-ulations, the Company prohibits:1.Violation of Company policy or anycriminallaw.2.Gambling or promoting gambling on Companyproperty.It is Dresser's policy to assist the authorities inprosecuting violations of criminal law by employeesor former employees. Offenses of this nature may begrounds for termination.The position of Dresser, is, and will continue tobe, quite firm.3.Gambling, either by arranging for games ofchance of whatever kind or by contributing to suchactivities, on Company property will not be tolerat-ed.Dresser will actively continue investigations andwill employ all measures necessary to assure thateveryone is provided with a quality work environ-ment.Martin testified that this notice was posted as a resultof rumors he had heard that gambling was occurring onthe premises. Ridolfi testified that about January or Feb-ruary he was informed that there was gambling takingplace in the plant: "I went out to the plant and lookedaround and I didn't see anything." He did not askanyone to investigate this allegation. Later at a retire-ment party in May he was informed of gambling activi-ties taking place at the plant; no names were mentioned,but pools were mentioned; he does not believe that thelottery was mentioned. He decided to post the notice re-ferred to above.Martin testified that weeks prior to October 1, Ridolfiinformed him that gambling was taking place in theplant;whetheran investigationbegan prior to October 1,6References to theft in this notice are omittedhe testified: "Whatever information I could glean, yes,"7although it did not focus on anyone in particular, Grodiswas one of the employees he suspected. He testified thaton the morning of October 1, Ridolfi told him that heheard that there was gambling taking place in the digi-gauge room and that Grodis was involved in it; he toldMartin to see if anything was taking place there. He toldMartin that he had received a tip from someone that thiswas taking place, but he did not identify from whom hereceived the tip.When he arrived at the room he ob-served Grodis conversing with another employee, JamesMcGuire; Grodis' hand containing lottery tickets was ex-tended toward McGuire. Martin asked Grodis what hewas doing and Martin said: "Nothing. I'm checking mynumbers," put the tickets back into his wallet and left theroom.Martin then returned to Ridolfi's office and in-formed him of what he had witnessed. Ridolfi told himto bring Grodis to his office; Martin got Grodis andPorco and brought them to Ridolfi's office. Ridolfi askedGrodis if he was engaged in gambling and selling lotterytickets;Martin initially testified: "Grodis denied every-thing." He later testified that Grodis denied that he wasengaged in gambling and does not remember whether heanswered the allegation regarding selling lottery tickets.Ridolfi then said that there was evidence that Grodiswas involved in gambling; Grodis repeated his denial andGrodis, Porco, and Martin then left and went into Mar-tin's office. Up to that time (according to Martin's testi-mony) Ridolfi had not told Grodis he was terminated.For the next 2-1/2 hours, Martin, Grodis, and Porcowaited while Ridolfi further investigated the situation.At 11 a.m. they returned to Ridolfi's office together withSherwood; Ridolfi asked him if he was engaged in gam-bling or playing the lottery. Initially Grodis denied both;Ridolfi said that they had evidence to establish other-wise, and Grodis admitted that he had purchased lotterytickets for himself and for other employees. Ridolfi askedif he made a profit on these purchases and Grodis saidthat some of the employees gave him extra money tocover gas and tolls. Ridolfi said that based on the evi-dence that he had, Grodis was engaged in promotinggambling and gambling activity, and for that reason hewas being terminated, and Grodis left.Martin testified that subsequent to that, Ridolfi toldhim that he had evidence that Ferreira, as well asGrodis,was involvedin gamblingactivity and that heshould meet with Ferreira and his steward. At this meet-ing,Martin told Ferreira that they had evidence that hewas engaged in a violation of rules regarding gamblingor promoting gambling, and asked if it were true. Fer-reira said that he would not respond. Martin said, "Well,the evidence is pretty clear and as a result of our investi-gation in this matter you're being terminated."Ridolfi testified that when he arrived at his office onSeptember 30, a typed unsigned note was on his deskstating that Ferreira and Grodis were engagedin sellinglottery tickets on a weekly basis; the note also listedabout 30 to 35 names of employees who purchased these°He testifiedthatprior toOctober 1, thisinvestigation consisted of"Being more diligent and observantas to thepotential for gambling whenIwas out onthe shop floor " DRESSER INDUSTRIES97tickets from Ferreira and Grodis. (Ridolfi said that hehad previously received similar unsigned notes, and ithas also happened since these occurrences.) Because hewas busy that day, he paid "no particular attention" to itand placed it in his briefcase. At the end of the day heread the letter and told Martin to walk around the plantand investigate the situation the next day. Early the nextmorning,Martin told him that he did not observe anygambling in his inspection, and Ridolfi told Martin to goto the digigauge to see if any gambling activity wastaking place there; he testified that he did this becauseMcGuire's name was the first name (after Ferreira andGrodis) on the anonymous note as one of the purchasersof lottery tickets from Ferreira and Grodis, and heworked in the digigauge room. Martin brought Grodisand Porco to his office; Ridolfi asked Grodis if he wereselling lottery tickets and Grodis said that he was not.Ridolfi said that he had reason to believe that he wasselling lottery tickets to fellow employees; Grodis said itwas not true. He testified that at this meeting he did nottellGrodis that he was fired. Ridolfi then asked Martinto take Grodis and Porco to his office. He then calledfor some of the employees whose names were on theanonymous note. He first met with McGuire and askedhim if he had purchased lottery tickets from Grodis. Hesaid that he had and Ridolfi asked him how often he pur-chased the tickets and how much he paid. McGuire saidthat he purchased them every week and, in addition tothe regular cost for the ticket, he paid something extra"for the service." Ridolfi asked McGuire if he wouldsign a statement to that effect and he said that he would,and he did. Ridolfi then met with Joe Minaudo andasked him the same questions; Minaudo said that he waspurchasing lottery tickets, but when Ridolfi asked if hewould sign a statement to that effect, he walked out,saying "No way." Ridolfi then interviewed three to eightadditional employees and then told Martin to bringGrodis and Porco back into his office. At that time, Ri-dolfi told Grodis that he had proof that he was sellinglottery tickets;Grodis said that he did not actually sellthem; rather he purchased the tickets for other employ-ees.Ridolfi asked if he charged higher prices than theactual ticket price; Grodis said that he did not. When Ri-dolfi said that he had evidence that he received addition-almoney for the tickets, Grodis said that some employ-ees give him money for gas. Ridolfi told him that basedon the evidence he was in violation of Respondent's ruleon gambling (which Grodis said that he was aware of)and because of that, he was being discharged.Regarding the discharge of Ferreira, Ridolfi testifiedthat in his discussions with Minaudo and Nash, they in-formed him that they had purchased the tickets fromFerreira; on that basis, Ridolfi told Martin to call in Fer-reira, tell him that they had evidence that he was in-volved in the sale of lottery tickets "gambling" and thathe should inform him that he was being discharged.Martin testified that it was Ridolfi who made the deci-sion to fire Ferreira and Grodis; since Ridolfi becamemanager of industrial relations (about 1981) these deci-sions have generally been made by Martin; he could onlytestify to one situation, where an employee threatenedRidolfi,where Ridolfi made the determination to dis-charge an employee, since assuming his new position. Ri-dolfi testified that he has made the decision to dischargefour employees since becoming the manager of industrialrelations.Martin testified that later on October 1, he called em-ployee Freddie Washington into his office as part of thefurther investigation because Ridolfi told him that hisname was included on the anonymous note he received.Washington admitted that he had purchased lottery tick-ets and, according to Martin's testimony, he admitted in-directly that he purchased the tickets from Ferreira. Healso interviewed two other employees who admitted thatthey had asked Grodis to purchase lottery tickets forthem. Ridolfi had directed him to speak to these employ-ees as well, and neither they nor Washington was disci-plined for their activities; the reason, according to Mar-tin's testimony "in this case we went to the heart of thematter and disciplined those people who were at thevery heart of the gambling operation."Washington testified that his meeting with Martin tookplace in Martin's office a day or two after Ferreira andGrodis' discharge. Martin told Washington he wanted tospeak to him and asked if he wished to have his stewardpresent;Washington said that he did not. Martin askedhim if he had been purchasing lottery tickets in the shopandWashington said yes, he had been playing the lot-tery.Martin asked him if he had been purchasing thetickets from Ferreira, and Washington said that he wouldnot say from whom he purchased the tickets. Martin saidthat it was against company policy to gamble or promotegambling in the plant and it was grounds for discharge;Martin then showed Washington Respondent's rule tothat effect.Washington said he did not believe he wasdoing anything wrong because it was a legal lottery op-erated by New York State; he also told Martin: "howcan you tell me that I can lose my job for that, and it'slegal,where there's so much illegal stuff going on in theshop?" In this regard he mentioned illegal numbersgames, football pools, and the sale of jewelry. Martin didnot ask him who was involved in these activities and said"that's not the issue right now." Martin then asked himto sign a statement that he had purchased lottery ticketsfrom Ferreira;Washington refused. He testified that thisstatement was prepared prior to when he entered Mar-tin's office.Ridolfi testified that the only other employee who wasdisciplined for his lottery involvement was Nash,s whowas given a written warning admonishing him for his in-volvement, and providing that any additional violationwould lead to his discharge; nobody else was disciplinedbecause "we would probably end up discharging a goodnumber of people." Nash only received a reprimand be-cause: "He was purchasing the tickets. He wasn't in-volved in the sale of it."8Ridolfi testified regarding his meetings with Nash:The firsttimehe said that he purchased from Mr. Ferreira andMr. Grodis. Then the . . . subsequentmeetinghe denied, or wasvery vague on Mr. Ferreira's involvement, and that he ever pur-chased from Mr. Ferreira.He never asked Nash for a writtenstatement. 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn October 13, representatives of Respondent and rep-resentatives of the Union (Kuba and Porco) togetherwith Ferreira met to discuss the discharges.Respondentclaimed that it had enough evidence to uphold the dis-charges;the Union claimed that it did not and said that itwould take the case to arbitration. On October 25 Kubainformed Ferreira that Respondent agreed to reinstatehim the following day, but without backpay for theperiod that he was out and Ferreira returned to work thenext day.Grodis was never reinstated.Ridolfi testifiedthat he had signed statements from employees regardingGrodis' involvement in the sale of lottery tickets, and hefelt that this discharge would be sustained through an ar-bitration procedure.However,he had no signed state-ment regarding Ferreira'sinvolvement and althoughNash originally implicated Ferreira,his"testimony"changed a few weeks later;he was never asked to give awritten statement.On this basis,Ridolfi did not feel itsdetermination would stand,so Ferreira was reinstated.The Union grieved bothterminations:Ferreira's Octo-ber 25 suspension and Grodis'discharge.When no satis-factory agreement was reached on these matters,arbitra-tions were scheduled for both. Ferreira and Grodis eachwithdrewthe grievances prior to arbitration.Respondent defends that Ferreira and Grodis were dis-charged solely for gambling in violation of Respondent'srules posted in 1981 and 1982.The General Counselcounters that the numerous gambling activities occurringin the plant establish that the Ferreira and Grodis dis-charges were pretextual,and were actuallycaused bytheir insurgency slate in the upcoming union election.Anthony lodicelodice(who did not testify)isa steward and is em-ployed by Respondent as a tow motor operator;his son,Guy Iodice,isa foremanemployed byRespondent.There was a great deal of testimony about Iodice's oper-ation of an illegal numbers operation at Respondent'splant; it follows:As part of his job, Iodice drives his vehicle throughthe aisles at Respondent's plant delivering and picking upgoods and material.Grodis testified that during theentire period of his employment with Respondent, he ob-served lodice on a daily basis stopping his vehicle in theaisle,asking employees if they wanted to play a number,and writing the number on a piece of paper and drivingoff.Ferreira testified that beginningwhen he com-menced his employment with Respondent through Octo-ber 1983 he observed Iodice operate an illegal numbersgame regularly while he was employed on days, al-though this activity "slowed down" during 1982. He ob-served lodice stopping his vehicle in an aisle, speaking toan employee,receiving money,writing the number on apiece of paper,and leaving.Ferreira purchased numbersfrom him in the past. Employee Judy Tumbleston testi-fied that for the 7-year period of her employment withRespondent,she has observed Iodice collecting numbersfrom employees three or fourtimesaweek. This in-volved stopping his tow motor, taking the numbers fromthe employees,collecting the money, and later using thepublic telephone to call the numbers in, about noontimeEmployee Lorrie Coverson testified that she first ob-served Iodice taking numbers from employees when shecommenced her employment with Respondent about1977; the most recent occasion was early in 1983. Sheobserved him doing this:"Not regularly.On occasion Iwould have to say." On one occasion while she was talk-ing to him,an employee approached him, and gave hima number on a piece of paper and some money.In addi-tion,on occasion when she was with fellow employeeNatalie Howard, she observed lodice approach her andtake her number.She has also heard Iodice calling in hisnumbers over the bank of pay telephones about 15 feetfrom Respondent's personnel department.Lucas testifiedthat he first observed Iodice playing numbers about 1974,when he commenced his employment with Respondent;from that time until about 1981,when he drove a towmotor like Iodice,he observed lodice selling numbersthree to five times a week.The usual procedure was thatIodice stopped his tow motor in the aisle and there wasno room for Lucas to drive by; Lucas stopped his towmotor to find Iodice, and observed him taking numbersand money from employees on these occasions.He alsoobservedIodice calling in these numbers on the tele-phone in his son's office, and on the pay phones. Since1981 he has not observed Iodice'soperationwith thesame frequency. The last occasion that he observed Io-dice'snumber operation was approximately a monthprior to the instant hearing.Zajac testified that he observed lodice's numbers oper-ation from the time he commenced working days (ap-proximately 1978) until 2 weeks prior to the hearing, andalmost on a daily basis in between.Zajac played thenumbers regularly with Iodice;Iodice drove his towmotor into the area, parked it in the aisle and got thenumber and the money from Zajac. On one occasion,Nash told Lucas that he had won on a number, althoughhe did not say that it was bet through Iodice.McClain testified that beginning when he commencedemployment with Respondent,about 1976,until a fewweeks prior to the instant hearing,he saw lodice takingnumbers from employees,and almost on a daily basis. Onone occasion,whileMcClain was on the pay phone inthe plant, Iodice asked if he could use the phone; hegave McClain a dime and called in his numbers; he hasalso observed lodice counting his money in the bath-room. McDonald testified that "on many occasions" hehas observed Iodice taking numbers and money from em-ployees, the last time being within a month of the hear-ing.Keegan testified that he has observed Iodice on ap-proximately 100 occasions taking numbers;the procedureis for him to stop his tow motor and the employee giveshim a piece of paper and the money.When I askedThompson if he knew that lodice was running a numbersoperation in the plant, he testified: "No. I don't knowthat for a fact." Martin testified that he never saw orheard that Iodice was involved in running a numbers op-eration atthe plant. Ridolfi testified that after October 1,he received another anonymous note that referred tosome wrongdoingby Iodice.He directed Martin to gothrough the plant to observe Iodice, and he did the same;neither saw Iodice doing anything improper. DRESSER INDUSTRIES99Other Forms of Gambling or Commercial ActivityAnother alleged form of gambling taking place at theplant during this period was a football pool operated onFridays during the football season by George Germano,employee,union trustee,and steward. Grodis testifiedthatGermano operated a pool on the weekend footballgames.He first observed it when he commenced work-ing days and last observed it shortly prior to his dis-charge. Germano drew up a sheet of paper that was laternumbered 1 to 10 along the top, and 1 to 10 down, butnot in numerical order. Employees wrote theirnames inone (or more) of these 100 boxes to bet on the score ofthe particulargame.The employee whose name corre-sponded to the last digits of the score of the game wasthe winner. Germano posted the sheet on his workbenchwhere employees filled in theirname.Ferreira testifiedthat he observed employees placing their names on thepaper (hung on the board at his desk) and paying Ger-mano a dollar per bet, but he could not remember whenhe last observed it. Zajac testified that Germano con-ducted the football pool, but did not conduct it in 1982.Germano left the sheet on top of his desk and the em-ployees pickeda square andwrote their name on it.Zajac won the pool on a number of occasions. McDon-ald testified that he first observed Germano operating thefootball pool about 5 yearsearlier;he last observed it in1981 or 1982. He observed the sheet hanging at Ger-mano'sdesk for the employees to fill in their names.Keegan testified that Germano ran the football pool and,at times,a baseball pool. The sheet was hung on a boardat his desk for the employees to choose a box and fill intheir name. The last time he observed it was December1982. Thompson testified that he never observed a foot-ball pool at the plant, but "there were rumors to thateffect."Rodenhizer was asked if he were aware that afootball pool was conducted at the plant from 1981 tothe presenttime;he testified: "Only through hearsay thatthey existed." He never conducted an investigation todetermine whether gambling was actually occurring atthistime.Martin testified that he had heard that therewas a pool on the results of the Super Bowl in January1982,' although he never observed it. He did not take anyaction in this regard.Ferreira testified that about 1977, while he was em-ployed in department 181, during the football season, heobserved Joe Minaudo, an employee and union steward,selling slipsfor gambling on the professional footballgames.He was engagedin this activity from about Tues-day through Friday. Each slip had 10 games listed on it,with the point spread, and if you won all 10, you won$300. Ferreira won it once. This ceased the summer 1982when Minaudo was arrested for engaging in gamblingactivities.McDonald testified that while he was em-ployed in department 145 (until about 1982), he observedMinaudo passing out the slips for the footballgames thefollowing weekend, between Tuesday and Friday of thatweek. He first observed this about 1978. Grodis testifiedthat employee Heddy Pasank ran a World Series pool atthe plant.This involved pickinga team and an inningand the employee who picked the half inning with themost runsscored won; she posted the notice at her workstation,and he observed Nash participating in the pool.He last observed this in 1981. Zajac testified likewiseabout the World Series pool conducted by Pasank andthat there was no pool in 1982.There was also testimony regarding commercial activi-ty on Respondent's premises engaged in by Barbara Ra-ganese,a timekeeping employee. Raganese's work loca-tion is on the main aisle approximately 100 feet from Re-spondent's personnel department,with a door in be-tween. Tumbleston testified that Raganese ran "a generalstore" at her desk, displaying goods ranging from jewel-ry to toys, which she sold, on her desk. Some of the dis-played items were up to 2 feet tall; she first observed thisin fall 1982 and last observed it Christmas 1982. Cover-son testified that Raganese sells toys and dolls that aredisplayed on her desk; one of the dolls was about 2 feettall.She observed these items on Raganese's desk abouttwice a week from fall 1982 through August 1983. AboutSeptember 1982 she purchased a toy dog from Raganese.Zajac testified that his work location is at a different endof the plant, and only passes Raganese's desk when heuses the pay telephones near the personnel department.He first noticed Raganese's commercial operation aboutChristmas 1982; the last time was about a month prior tothe hearing. He observed dolls, jewelry, and other itemson her desk; the items varied and were not visible onevery occasion that he walked by her desk, but wereusually there during holiday periods. Some of the itemswere small, and others were as large as 2 feet high.Keegan testified that "since I can remember" Raganesehas old and displayed toys from her desk in the plant;the most recent occasion he observed toys displayed onRaganese's desk was a few weeks prior to the hearing.Thompson testified that he walks past Raganese's deskand "may haveseen...watches or things of thatnature . . . . Quite often she has flowers or little decora-tions or little things up there. A lot of employees in theshop have." He has not seen more than one doll on herdesk at any one time. He heard that she was selling itemsfrom her desk. Within the year prior to the hearing hespoke to her about it, and "she said that she had beenwarned and said there was no way that she was going toget involved with anything like that again." Rodenhizertestified that he was aware that Raganese had items onher desk for sale during 1982, but he did not know whattime of the day this activity was taking place. Martin tes-tified that his office is approximately 25 feet from the en-trance to the production area of the plant, and he goesinto the plant five or six times a day on an average, andwhen he walks straight down themain aislehe walkspast Raganese's desk, but he has never observed dolls,toys, or othersimilar itemsdisplayed on her desk. Hetestified, however, that about October 1982 he heard thatshe sold dolls and toys to other employees; he later testi-fied that "long after this 1982 period" he learned of Ra-ganese'scommercial operation through an anonymousnote; although it would be a violation of rule 16 of Re-spondent's plant rules and regulations posted in April1981, referred to earlier, no disciplinary action was takenagainst her because "I have no evidence that she actuallydid that." Raganese had never spoken to him about itand never asked Martin'spermissionto continueselling 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthese itemsafter Ferreira and Grodis' discharge. Ridolfitestified thathe passes Raganese'sdesk four or five timesaweek and never noticed anything displayed on herdesk.Raganese(who is still employed by Respondent)testified that prior to March 1983 she had sold goods inthe plant without permission; at that time, Porco told herto ask Martin's permissionfor it. She asked Martin, andhe said that she could do it, but not during her workingtime.About 2 months later, Martin approached her ather desk and handed her an anonymous note, saying, "Iwish you could use more discretion." She looked at thenote and it said that lodice was taking numbers, she wasselling items,and other employees were doing things andgettingaway with it, while other employees were beingfired.Martin told her that she should be less obvious andshe told him that she had permission and how could shebe less obvious. He said that she should have the peoplepick up the items from her car rather than bring theminto the shop.C. Layoff ofMcClainMcClain commenced his employment with Respond-ent about 1976; for the 3 years prior to October he hadbeen employed in department 145 as a heat treating ma-chine operator;in addition to heat treating,the otherareas of department 145 are hand welding and machinewelding;Thompson is the foreman of the department.The base rate for his job was $6.40 an hour.9 It took hima few months before his production reached that level;later,he was able to earn between two and three timesthis amount through his increased production.As stated,supra,in late October McClain agreed with Ferreira thathe would run for trustee on his slate and spoke toThompson about this decision;at the union meeting onNovember 2 he was nominated for that position. On thenextmorning,McClain observed Thompson and Ger-mano talking in Thompson's office.Germano came outand told McClain "Cut your percentage because you'renext."McClain said that one other employee, ChrisNeely,had less seniority than he,and should be laid offahead of him; i 0 Germano said Thompson disagreed be-cause Neely was the setup and instruct man on the nightshift.Later that day, Thompson called McClain and Ger-mano into his office; Thompson said that there was alack of work and McClain was the next to be laid offand it would be effective the following Wednesday, No-vember 11. McClain said that Neely had less senioritythan he,and Thompson answered that Neely would beretainedbecause he was the night-shift setup man.McClain said that there was nothing to set up because hewas the only nightshift employee(all the others had pre-viously been laid off).Thompson said that because he9Theplant generally operates on a piecework,incentive basis. If theamount of items he produced hourly equaled $6 40,itwas referred to asearning 100 percent If the amount of items he produced was less than100 percent,he would still receive his basepay of $6 40an hour, but ifthis continued for an extended period,Respondent would probably trans-fer him from the positionUnderthis incentive system, many employeeswere able to earn twice their basepay (200percent)or more.10Neely was the only employee in the heat treat area of department145 with less seniority than he there weretwo otheremployees in theother areas of the department with less seniority,but they engaged in op-erations he was not trained forwas the setup man on the night shift McClain could notbump him. McClain then went to see Martin; present atthismeeting in Martin'sofficewere McClain, Porco,Martin, and Thompson. Martin told him that he wasbeing laid off due to a lack of work; he also gave him achoice of positions in other departments that he could"bump" if he wished to do so; he accepted a bench sol-dering position in department 127. He testified that atthesemeetings he was never asked if he would acceptthe night-shift job in department 145 (Neely's job) nordid he say that he was unavailable for that position. Healso never offered to work nights. Thompson also testi-fied that at this meeting McClain was never asked if hewished to transfer to the night shift. Prior to his layoff,two other employees in the heat treat area of his depart-ment were laid off.Thompson testified that for the 6-month period priortoMcClain's layoff production dropped by half; hisentire department went from 32 employees to 18 or 19.Five or six of the 14 heat treat employees were laid offbetween late 1981 and November 1982; McClain was thelast to be laid off. The only employee in the departmentin the heat treat area with less seniority was Neely, buthe had a higher classification of set up operator and in-struct,which meant that he had received instructions andcould set up and perform every operation on every ma-chine in the area, which McClain could not do.(McClain testified that he could operate every machinein the heat treat area, and because there was nobody elseemployed on the nightshift with Neely, the instruct clas-sificationmeant nothing.) Neely's ability to set up andoperate all the machines was important because Re-spondent periodically received orders for a small quanti-ty of goods; rather than complete these orders on theday shift with an inordinate time being spent on the nu-merous setups, these orders were completed by Neely onthe night shift; his ability to set up and operate all themachines made that possible. About 1981 McClain hadbeen given the opportunity to learn all the operations inthe heat treat area, but Thompson found that he was in-capable of doing it. Neely acquired the setup and instructclassificationmore than a year prior to McClain's layoff.Thompson testified that the past practice at the plant isthat layoffs are by shift and job classification rather thanplantwide seniority; the contract provides that layoffs aredetermined by seniority within the department, "provid-ing the remaining employees can satisfactorily performthe remaining available work in the department." He tes-tified thathe uses thecontractas a "guideline."Employee Joan Johnson testified that in March 1983she had a conversation with Thompson, who approachedher while she was in her department. He told her that hehad finally gotten rid of McClain, who was a trouble-maker.He had work for him but he wanted to seeMcClain on the unemployment line (which he repeated afew times). Thompson testified that he did have a con-versation inMarch 1983 with Johnson (Johnson is hislate daughter's sister-in-law, and he had gotten her thejob with Respondent). He stopped to speak to her (sheworks in a different department) and she asked if therewere any layoffs in his department because there were DRESSER INDUSTRIESlayoffs throughout the plant. He said that there were andthatMcClain was laid off. Johnson asked if he would bereturning and Thompson said that he did not believe sobecause work was very slow. Thompson also told herthatMcClain had been giving him problems i' andmaybe the transfer would make him appreciate the joband the high rate of pay he was earning when he re-turned; that was the extent of the conversations. He didnot refer to McClain as a troublemaker or say that hewanted him to be on unemployment. He testified: "Iwould be guarded in my words, or anything I may havesaid to" Johnson because she was Coverson's sister-in-law, and Coverson was "very close" to McClain. Be-tween that time and about September 1983, McClain wasrecalled to department 145 on a sporadic basis (between1and 3 days a week) "when the work picked up to thepointwhere we required additional personnel"; aboutSeptember 1983 he wasagain laidoff from department145 for lack of work. At that time, at a meeting in Mar-tin's office with Martin, Rodenhizer, Thompson, Porco,and Germano, Martin asked McClain if he were interest-ed in bumping Neely and working nights; McClain saidthat he was not because he had a part-time job teachingbasketball at the "Y." Thompson testified that McClain'slayoff was not connected in any way with the fact thathe was running for union office.Martin testified that in November McClain's job classi-fication was heat treat, setup, and operate, while Neely'sclassificationwas heat treat, setup, operate, and instruct;the difference was that Neely had been rated qualified toinstruct other employees. At the time, there were noother heat treat employees on the night shift that Neelywas employed on; however, the job classification "in-struct"means, in addition to instruct, that the employeeiscapable of performing all job classifications in theareas;Neely could, McClain could not. He testified thatRespondent determines layoffs "by seniority within jobclassificationwithin department." (McClain's senioritydate is September 1976; Neely's is November 1979.)When he met with McClain and his steward in early No-vember in his office, and informed him that he was goingto be laid off, he asked McClain which shift he pre-ferred, and he said he preferred that first shift. He thenasked McClain if he were able to work the second shiftand McClain said that he was not.D. Disciplineof McClain,Lucas,and McDonaldThe genesis of this allegation was the alleged use of anincorrect metal product in the assembly of a part. Thepart involved is a steel tube,part no. ABX142E and theparticularorder involvedwas produced during thesummer in department 145;McClain,Lucas,andMcDonald were each involved in the production of thisparticular order.There arethree kinds of steel used in Respondent's op-eration:Chrome-molly,alsoknown as carbon steeli iThompsontestified thatMcClain was often arguing with the lead-man andfellowemployees in the department,to the point, at times,where he was uncontrollable In 1981,McClain was involved in a fightwithanother employee in the department In March 1982 McClain wasgiven a warning by Thompsonfor poorworkmanship It stated that arepetitionwould be grounds for discharge101(carbon steel), stainless steel,and K-Monel.Stainless steelhas a silver look to it, while carbon steel is darker (K-Monel is not involved here, so its properties will not bediscussed).After theannealing(baking)process,carbonsteel and stainless steel are indistinguishable;the tubes inquestion,admittedly,were made from stainless steelrather than carbon steel.On November 24, McClain and McDonald were givenwritten warnings for "poor workmanship"; the warningsrecited that their use of stainless steel instead of carbonsteel caused 161 tubes and 60 systems to be scrapped byRespondent. The warnings referred to previous writtenwarningsMcClain and McDonald had received and re-quested "that appropriate disciplinary action be takenagainst you up to and including discharge." (They weregiven brief suspensions.) Lucas' warning was dated De-cember 3 (repeating a November 23 verbal warning hehad been given) and recites that the cost of the error was$984; it states that "any recurrence of this same naturewill require stronger disciplinary action and could evenresult in termination."The General Counsel alleges that these warnings wereissued in retaliation for the employees' union activity; asstated, supra,McClain ran for trustee on Ferreira's slateand Lucas nominated Grodis for his position. McDonaldtestified that on November 3, Germano (who did not tes-tify) asked him whom he intended to vote for. McDon-ald answered that he wanted to hear the issues before hedecided,Germano shouted, "In other words, you aregoing to vote for them." McDonald attempted to explainthathewas undecided, but Germano walked awaybefore he could do so. Respondent's position is that thesewarnings were caused solely by the errors made byMcClain, Lucas, and McDonald in the processing of thisorder.McDonald has been employed by Respondent since1978.His stockroom is adjacent to department 145 andstores the parts for that department. One of the numer-ous items stored in that stockroom is the tube in questionABX142E. He testified that on November 4 or 5,Thompson approached him with one of Respondent'sorder forms in his hand, which was for the ABX 142E,12and he asked McDonald if he had any of those tubes inhis stockroom and McDonald said that he did. Thomp-son told him that they were made with the wrong mate-rial, stainless steel instead of carbon steel,so he shouldput a hold on the tubes. McDonald then checked thedaily delivery sheets of his stockroom and found that 233tubes produced from order 2BY82928 were received inhis stockroom on August 10. About a day later, Thomp-son came into the stockroom and McDonald told himthat the stockroom received 233 of the tubes in order2BY82928,whichwas more recent than the orderThompson had shown him. Thompson then left and re-turned with order 2BY82928 and told McDonald to takea physical count of the ABX142E tubes in stock 1 a (thei 2McDonald testified that the order form Thompson showed him wasthe same type of order involved, but was not the actual order form in-volved here, 2BY8292812McDonald testified that there is no way ofdeterminingwhich ordera particular tube in the stockroom was produced from 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcount showed about 80 pieces, and to take them out ofstock,which he did. Thompson then tested these tubesand when they did not stick to a magnet, he determinedthat they were made withstainlesssteel rather thancarbon steel.A few days later, Thompson informedMcDonald that Rodenhizer said that everybody whowas involved with order 2BY82928 would be written up.McDonald testified that he later attended a discipli-nary meeting with Martin, Rodenhizer, Thompson, andhis steward. At the meeting he was informed that he wasbeing disciplined'' for his part in the error on the orderin question. He told them that he was still not convincedthat the tubes in question were produced by order2BY82928. Although Thompson had shown him a docu-ment allegedly establishing that ABX142E had "zeroedout" prior to the fabrication of the order in question, hewas not satisfied that it established that. He then askedwhy his leadman, Ernest Otero, who had assigned himthe job, was not disciplined.' 5 They said that he was notin question.The question of fault arises here in two ways: the Gen-eralCounsel denies that the defective tubes were pro-duced in order 2BY82928, but defends that even if thewrong metal were used in order 2BY82928, it was notthe responsibility of McDonald, Lucas, or McClain toselect or check on the metal being used. This is morepronounced in the case of Lucas, whose position put himat the initial step in the process. The order states the dif-ferent processes that were to be performed, and theorder in which they would be performed. Lucas is theemployee who performed the initial job function onorder 2BY82928: "Issue tubing,check wall thickness."Lucas testified that he picked the material of this order,but allegesthat he picked the correctmaterial.He isconfident of this because he wrote the bin location (fromwhich he took thematerials)on the order, and it is thecorrect bin location as specified on the order. Regardingthe different kinds of metals used by Respondent, Lucastestified: "that is not my job to know." He removes thestock from the bin, ties it up, and writes the date, hisclock number, the material, and the part number. Hethen brings it to the department involved. Each depart-ment has an inspector whose job it is to inspect the mate-rial prior to its issuance to an operator. In the last weekof November, Fred DeLibro, his supervisor, told himthat department 145 had a problem with some incorrectmaterial he had issued them in June, but they were look-ing into it. On December 3, he was called into DeLibro'soffice; present were he, DeLibro, and his union steward,Richard Lupo. He told him that he was being given averbal warning for issuing the wrong material on order2BY82928 and gave him a copy of the order. Lucasasked how he could haveissued thewrong stock whenthe order shows that the bin location he wrote on theorder was the correct bin; DeLibro agreed with him and14 Nogrievance was filed regarding this discipline.isOn March 19, 1982, McDonald wasissued a written warning forusing K-Monel rather than carbon steel,causing the tubeto be rejectedHe received a 3-day suspensionfor this errorHe testifiedthat when hewas given this warning Thompson told himto "follow theorderproper-ly," but did nottell him that it washis responsibility to check that thepropermaterial was being used.said that he could not understand it either. Lucas thentold Lupo that it was the first time he was disciplined in9 years of employmentatRespondent,and asked himwhat he could do to fight the warning; Lupo (who didnot testify)saidthat he could "wipe his ass" with it. De-Libro said that he did not feel it warranted any discipli-nary action because it was his first disciplinary action,but Thompson wanted disciplinary action to be takenagainsthim. He had asked for a written warning, but De-Libro convinced them that a verbal warningwas ade-quate.McDonald performed the second and third proc-ess, "Cut to 7 3/4 length," "Burr bothends inside andout and wash" on June 23. McDonald testified that itwas the responsibility of theleadman togive him the ma-terial to work on and, on the day in question, he finisheda job and he asked Otero (who did not testify), his lead-man, for another job. Otero gave him order 2BY82928and brought him to a bench where the material was. Hecut the material to the proper length, cut it and burred itas set forth in the order. He did not see the top left-handportion of the order, which identified Chrome-molly asthe materialto be used, and testified that, at the time, hehad no knowledge of what Chrome-molly was; he knewwhat carbonsteelwas, but did not know that it was thesame as Chrome-molly. He testified: "When I'm given ajob Iassume that's the proper material, by the leadman. .. when he gives me a job it's his job to make surethat I've got the proper material with the order that he'sgiven me."Severalyears earlier,the operators used toget theirown materialsfor their orders; that waschanged so that theleadmen givethe operators the mate-rials.McClain testified that he first learned of the problemon November 24, while he was working in department127; at that time he was called to Thompson's office; alsopresentwere Thompson, Rodenhizer, and Germano.Thompson told him that Respondent had lost a lot ofmoney on some work that he performed and that he per-formed the job the wrong way because he did not readthe entire order. He showed McClain order 2BY82928with his initials on it; the orderindicatesthatMcClainperformed two operations on this order: "Swage oneend," which means that he makes one end of the tubesmaller so that it will fit into another tube, and "Annealat 1275 degree F," which means that he sets the furnacefor 1275 and bakes it for an hour at that temperature.McClain asked Thompson what he meant by the entireorder and Thompson pointed to the top-left hand portionof the second page of the order whereit said"material"and "Chrome-molly."McClain told him that he hadneverworked with the material before and he wastaught to read the orders for the operations to be per-formed. He also told him that he had received the workfrom Otero and the inspector, Josephine Coble, hadsigned the order establishing that it was correct and thatthe employees performing the operations ahead of himshould have caught the error. McClain testified that theprocedure he followedin department145was that theleadman gave him the order form and took him towhere thematerialwas. He then checks the order to seewhat operationshe was assignedto do; "Nobody taught DRESSER INDUSTRIES103me how to look up in the corner what material it was.I've been there three years and nobody taught me that."Regarding whether he was aware that carbon steel isChrome-molly, he testified "I never knew that name."He also testified that while he was employed in depart-ment 145 he always had the inspector inspect his workand initial the order: "Because that's the first thingHoward (Thompson) tells you, get the Inspector first."Thompson testified that McDonald and McClain weredisciplined for performing operations on the order with-out checking the type of material to be used, an errorthat caused Respondent to incur a loss of approximately$1000. He testified that it is the responsibility of the op-erator to check to see that the material he is operatingon is correct; this is not the responsibility of the leadman:"The lead man's function is to assign work, to makemajor setups; major fixture changes and . . . help in-struct and train the employees . . . .It isnot his respon-sibilities to read and identify each and every order for anoperator. It is the operator's responsibility. .. .Regarding the employees' testimony that they had notbeen instructed as to what Chrome-molly was, Thomp-son testified: "I can only say that an individual who'sworked in that department all this time and does notknow what type of material he's working with, or howto identify the type of material he's working with, I'msurprised that we've managed to make a gauge."Stainlesssteel and carbon steel are easily differentiated;however,if stainlesssteel is mistakenly put through theannealingand oiling processes meant for carbon steel's(as occurred here), it comes out indistinguishable in ap-pearance from carbon steel; that is the reason that thoseemployees who performed operations on the order subse-quent to McDonald and McClain were not disciplined;they had no way of knowing that the material was notcarbon steel.When stainless steel is annealed, it becomesworthless to Respondent because it no longer meets itsspecifications.Thompson testified further that at the end of October,theprocessingof an order, which contained tubeABX142E as a component part, was begun. The orderwas processed, and in about the second week of Novem-ber,Thompson was informed by Otero and Coble thatapproximately 30 of the systems cracked when they werepressurized. He checked the order and saw that the tubeshould have been made of carbon steel; on checking itwith a magnet he realized that it was stainless steel. Hethen determined to find out how many of these defectivetubes there were and to isolate them; for that purpose, hewent to the stockroom and asked McDonald to get alltheABXI42E tubes in the stockroom; he tested themwith his magnet and found that they were all stainlesssteel and he had them all removed from the stockroomand charged them to his department. Thompson thenchecked the bin box in the stockroom where these tubescame from and found an inspection tag identifying themas having been produced in order 2BY82928. As helearned that there was an order for ABX142E subsequentto order 2BY82928, he inspected the bin containing this16Respondent does not perform annealing of stainless steel on itspremises;it requires a different process and is performed elsewhere.order in the stockroom. He found few units left, and theones that were there were made of carbon steel. He de-termined from this that the defective tubes were pro-duced in order 2BY82928 and he went to Respondent'scost department and obtained a copy of the order, there-by learning which operators were involved in the proc-essing of the order. Thompson then discussed the situa-tionwith Rodenhizer and they decided that because an-other order of ABX 142E had gone into stock subsequentto those produced pursuant to order 2BY82928, that theyshould request an activity sheet (a computer printout ofthe quantity of the particular part entering and leavingthe stockroom) of the part.'' Thompson testified thatthis activity sheet established that there were 15 to 18ABX142E tubes in the stockroom when the 2BY82928order went into stock, which was probably in August be-cause the order was being worked on in July, and theplantwas closed the last 2 weeks of July. RodenhizertoldThompson to figure the loss Respondent suffereddue to the error. When this was determined, he and Ro-denhizer decided that as McDonald and McClain wereresponsible for the error, they would be disciplined.Thompson also testified that ABX142E is just onecomponent of about seven necessary for a completedpart, and such a part can remain in the stockroom formonths before it is needed for production; that is whythe error was not discovered until November.Thompson also testified that Otero set up McClain'smachines for him to perform his work assignments; hewould set it up pursuant to the specifications set forth inthe order. The operators should be aware of the differ-ences in metals they work with, and should check allportions of the orders (including the material listed onthe top left-hand corner of the second page) prior to per-forming their operations. In fact, when Thompson gaveMcClain his prior warning on March 19 he told him thatitwas his responsibility to read each order prior to per-forming any work on it to be sure that he had selectedthe proper materials and parts.Rodenhizer testified thatwhen Thompson first in-formed him of the faulty tube, he told Thompson to in-vestigate the situation and locate the origin of the order.In this regard he reviewed numerous documents withThompson, including the inventory activity sheet forABX142E, which showed "basically only the one orderin question.It isa relatively low active part." It showedthat this part entered inventory in July and was issued inOctober or November; on this basis he recommendedthatMcDonald and McClain be disciplined because itwas their responsibility to check thematerialspecified inthework order, and their failure to do so caused Re-spondent to suffer a loss. He did not recommend any dis-cipline for Otero because he had nothing to do with the17Counsel for Respondent indicated at the hearing that the particularactivity sheet that Thompson and Rodenhizer referred to no longerexists.However, the General Counsel introduced (and had received) intoevidence an inventory activity sheet for ABX142E dated December 10.This covers receipts and issues of ABX142E (including the order num-bers) from November 1981 through November 1982, approximately 50transactions in all.Order 2BY82928 was not included, nor were anytransactions between July 9 and October 28. This omission was never ex-plained byRespondent. 104DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDproblem:"He would not have any recourse to go overthere unless they have got a problem."When an ordercame into the department,he would set up the machineto cut the tubing at the specified length,but he wouldnot necessarily cut the actual material.The material ischosen by the stockclerk from the stockroom based onthe contents of the order.It is then the responsibility ofthe operator to "verify thematerial" and cut it on themachine previously set up by Otero. Martin testified thatwhen McClain was first notified of his error, he defend-ed that he could not tell the difference between the ma-terials from the order(presumably,theword Chrome-molly), but that when he showed him the different mate-rials,he was able to differentiate between carbon steeland stainless steel.E. Discipline of BromleyBromley has beenemployed byRespondent sinceabout 1977; in January he transferred to department 145(with some assistance from Thompson,whom he hadknown for a long time)and assumed the job of leaktester,a job paid on a piecework,incentive basis.The al-legations regarding Bromley are that he was given awritten warning dated October 21 and, after transferringtoanotherdepartment,was harassed,discriminatedagainst,and threatened with discipline,allbecause hewas nominated as a union trustee on Ferreira's slate. Re-spondent alleges that he received the warning dated Oc-tober 21 because he was purposely misapplying his timeand production,thereby improperly increasing his earn-ings,and that he was never harassed in his new position;rather his supervisors were attempting to get the appro-priate amount of production from him. IsAs stated, supra, Bromley transferred to department145 in January,and from"that time through September27, he worked in that departmentas a leaktester.Onthat date he was injured on the job and was out untilOctober 26,when he went to Respondent'spersonneloffice with a doctor's note saying that he was only capa-ble of performing limited duty for the next week; Re-spondent had no light work available and Bromley didnot return to work until November 4, on which date hewas given the warning dated October 21, to be discussedmore fully, infra.The leak tester tests the parts or assemblies producedby Respondent to be certain that they are airtight andcan withstand a certain amount of pressure. For this pur-pose there are two different testing stations: the highpressure station tests the assemblies with air and the lowpressure station tests them with water.There are a totalof 14 or 15 fixtures available on these stations and the as-semblies are attached to these fixtures for testing. Not allof these fixtures are operable at all times,and the rate18This allegation was an unpleasant and difficult one at the hearing(and correspondingly difficult at this stage)because,at the time of theevents in question,and to a lesser degree at the time of the hearing here,Bromley was experiencing some psychological difficulties for which hehad been hospitalized and was receiving medical care. The issue there-fore arises whether his supervisors were exercising their normal supervi-sory prerogatives in motivating him to greater production,or were "nag-ging" him more than necessary, knowing that his precarious psychologi-cal state would cause him to overreactpaid to the leak tester depends on the number of fixturesavailable,e.g., at the time in question, if only 7 fixtureswere operable,the leak tester's rate is 50 percent higherthan if all 14 fixtures were available. Respondent pro-vides a form for the leak testers, where they list thenumber of assemblies tested under the column of thenumber of fixtures available and,in a separate column,the number of assemblies that failed the test (leakers),which the leak test operator is also paid for on a speci-fied piecework basis.Respondent alleges that Bromleywas given the warningdated October 21 solelybecausehe was cheating Respondent in two areas: he was claim-ing that fewer fixtures were available than actually wereavailable,thereby receiving a higher rate for each assem-bly tested(Bromley denies this, and he was takingdouble credit for the leakers;this part will be discussedfirst.As an illustration, order 2BY85466 was tested byBromley on September 7; the order consisted of 100 as-semblies.After testing them Bromley filled out the formlisting96 pieces under 8 fixtures (with a rate of 1.28), 4pieces under 4 fixtures19(with a rate of 1.82), and 58leakers (with a rate of 3.22) that had to be returned to berepaired.Respondent alleges that Bromley was thereforetaking credit for 158 assemblies on an order of 100. Whathe was supposed to do was to take credit for 42 (ratherthan 100) assemblies under the proper number of fixturesand then list 58 leakers.Bromley testified that when hecommenced employment as a leak tester, a man, whocould not speak English, and did not know how to prop-erly fill out the timesheets, instructed him on the job fora half day and he started filling out these sheets "throughcommon sense."He also testified that because he losttime(downtime)on these machines due to minor prob-lems with them, Thompson told him to fill out the time-sheets that way rather than taking downtime (which ischarged against the department).The otheraspect of Bromley's alleged cheating washis listing of the number of fixtures available. Bromleytestified that some of the available fixtures were alwaysinoperable, and the number available generally rangedfrom 7 to 10 (out of 14 or 15) and his reports confirmthis.The most common problem was that the threads onthe fixtures were worn out, making the fixture inoperablebecause he had little success in finding replacement partsfor the fixtures. Bromley denies listing fewer fixtures onhis report than were actually available.George Strich, who is employed by Respondent as anindustrialengineer,testifiedthathewas asked byThompson and Rodenhizer to study Bromley's operationas a leak tester; they said that they felt there were dis-crepancies and they asked him to determine what theywere. In this regard,using Bromley's reports for theweek beginning September 13, he determined that ifBromley had applied the "proper rates against the properquantities" he would have earned $385 rather than the$496 he reported for the week. He found that this was19These four pieces were correctly listed under 4 fixtures becausewith 8 fixtures available, the first 96 assemblies were tested on these fix-tures on 12 shifts As only four remained,the tester can take credit forfour fixtures DRESSER INDUSTRIES105caused by Bromley taking double credit for leaders(which was not proper) and his understating the numberof fixtures available. In this regard, he checked the origi-nal orders against the forms Bromley filled out and de-termined that he was taking credit for more assembliesthan were in the order; he did this by listing the leakerstwice. Regarding the number of fixtures available, Strichtestified that "on the average they should all be avail-able," but "at the very most there might be times whenyou might have one, or perhaps two fixtures out ofaction."20When he visited the leak test station on oneoccasion in September, 15 fixtures were available on oneline, and 11 or 12 on the other. He testified: "I doubtvery much it would go down to eight because it wouldnot be practical to run them at that quantity . . . withoutgetting it repaired . . . because of the excessive cost in-volved": the rate is about 40 percent higher than when14 fixtures were available. He also testified that when heprepared the rates for the leak tester position in 1978 heprepared an explanation of the operation of these rates.However, at the time in question, both Thompson andBromley told him that they never received this explana-tion.Thompson testified when Bromley began working inhis department about January 18, he received approxi-mately a week's trainingby the previous operator, Gin-etti,who had worked as the leak tester for 4 years; thetraining included instructions on filling out the timesheetforms, and during this period he personally observedGinetti and Bromley with timesheets many times (50 to150 times during that week "whenever I would passthrough that area.") However, received into evidencewere payroll records maintained by Respondent, whichestablish that Ginetti transferred to another departmenton January 4, and was employed there for at least thefollowing 6 weeks.The usual procedure is that the operator fills out theforms on a daily basis; they then come to Thompson'sdesk and he checks them only for "obvious errors."Thompson regularly receives from Respondent's payrolldepartment computer printouts listing employees' totalweekly wages. He testified that in about September, henoticed on these reports "that on a particular day hisearnings were above normal; what he had normally beenearning" and, on that basis, he requested Strich to deter-mine if Thompson was properly applying the rates. Oncross-examination,Thompson 'testified: "I don't knowwhat triggered my auditing or whether or not I just de-cided to audit it." (Strich testified that the fact that anemployee was earning 200 percent would "not in itself"be particularly suspicious.) Strich later told him thatBromley had properly applied the rates, but a few daysto a week later Strich told him that he did not feel thatan operator could earn as much as Bromley was earningif the rates that he established were properly applied;that a competent operator could earn 160 or 170 percent;but Bromley's earnings were in the area of 200 percent.20 Received in evidence were three daily production reports filled outby Bob Keegan in April and May and one filled out by Joseph Ginetti onSeptember 29. These reports list one occasion where 10 fixtures were op-erating,10 with 9 operable fixtures, I with 8, and 2 with 7.Thompson testified that because Bromley was an excel-lentworker whom he had known for a long time ("ItrustedTony"), and because of the complexity of therates ("the rates are confusing to me"), Thompson deter-mined that Bromley's errors were due to confusion,rather than cheating and he informed Strich of this. Ashort time later (in late August or the first week in Sep-tember), Thompson told Bromley that Strich felt that hewas misapplying the rates; but that he did not agree andfelt that it was caused by confusion; he was also unsureof how they operated and he requested that Bromley bereinstructed on the rates. Thompson then informed Ro-denhizer of the situation and he (Rodenhizer) said thathe would like to discuss it further with Strich. ShortlythereafterThompson and Rodenhizer met with Strichand determined from an analysis of Bromley's productionreports from January that the misapplication of ratescould not have been an error, rather it was done pur-posely. He testified that this determination was based onthe fact that Bromley's timesheets for the first 3 or 4months in 1982 were properly filled out, after that therewas a steady, but definite, increase in the misapplicationof rates until it reached a certain high point and leveledoff.Thompson then called Bromley into the office (thiswas on September 27, the day Bromley sustained hisback injury) and told him that whereas he had originallyattributed his errors on the reports to confusion on hispart, a review of these sheets convinced him that, rather,itwas a deliberate cheating and misapplication of time.Bromley did not respond; later that same day Thompsonwas informed that Bromley was injured. When Bromleyreturned to Respondent's employ on November 4, hewas given the written warning.In order to support its position that Bromley purposelymisapplied the rates and time on the daily production re-ports,Respondent moved into evidence a number ofthese reports filled out by Bromley in January and Sep-tember, presumably, to illustrate that he knew how toproperly fill them out in January, and deliberately misap-plied them in September. Because those exhibits do notestablish the number of assemblies to be tested in theseorders,it isnot helpful in that regard. However, the ex-hibits do establish that Bromley's entriesfor operable fix-tures in January averaged 10.04 out of 14 fixtures. In hisSeptemberentries,the average was 7.89.21On November 4, Bromley was called into Thompson'soffice;presentwere Thompson, himself, and his unionsteward, Billy Ryan. Thompson gave him the warning(thefirsthe had received from Respondent), whichstated:Based upon the summary relating to the misuseof standards report issued September 27, 1982[Strich's report], covering misapplying time, incor-rect standards, incorrect quantities, and excessiveuse of standards, I am requesting the appropriatedisciplinary action be taken up to and including dis-charge.21 I understandthat this isnot, in itself,conclusiveas the condition ofthe fixtures may have worsened since January. 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThompson told him "you don't work in my depart-ment anymore." Ryan walked out with him and told himto return to his job and he would contact Porco. Shortlythereafter,Porco approached him and said: "stay hereand work . . . Thompson don't know what he's talkingabout." Later that day he was called to a meeting in thepersonnel office; also present were Thompson, Roden-hizer,Martin, Porco, and Ryan. Martin asked him whathe had to say about the warning and Bromley said hedid what Thompson told him to do. Martin told him thathe was fired. Bromley was called to another meeting inthe personnel office about November 12; Kuba, Porco,Rodenhizer, Ridolfi, and Martin were also present. Atthismeeting Ridolfi asked Bromley if he still wanted tobe employed by Respondent and he said that he did butfelt that he did not want to return to department 145 be-cause he felt that Thompson was out to get him. Ridolfitold him that he would treat him as layoff and allow himto return in another department and bump anybody withless seniority. Bromley was given a choice of two otherpositions and he chose the position of electrolytic cutterin department 191.Rodenhizer testified that sometime during the summerThompson spoke to him of a misapplication of time byBromley; on the basis of this, they decided to haveStrich do an indepth review of the job. Strich's reportconcluded that because Bromley had initially properlyfilledout his daily reports, his later reports clearlyshowed a change and misapplication of rates. On learn-ing this,Rodenhizer recommended that Bromley begiven a written warning for this offense. He testified thatthiswarning had no connection to any union activitieson Bromley's part and, in fact, at the time he had noknowledge that Bromley was engaged in any union ac-tivities.Martin testified that he also reviewed Bromley's dailyreports from January through September against Re-spondent's order forms and determined that during thelatter portion of this period Bromley was taking doublecredit for leakers; that is why Bromley was given theOctober 21 warning; at the time, he was not aware thatBromley was involved in any intraunion activity. At themeeting with Bromley on November 4, Bromley deniedunderstating the number of available fixtures, but afterbeing shown certain documents, Bromley admittedtaking double credit for leakers, and he was suspendedpending a final review of the situation. At the November12meeting, attended by Ridolfi himself, Kuba, Porco,and Bromley, Bromley admitted that he had misappliedhis time, but said that it was unintentional. Bromley wasasked if he wished to return to work and he said that hedid, but not as a leak tester. Ridolfi decided that becausethiswas Bromley's first offense in 6 years of employ-ment, it would be treated as layoff rather than a dis-charge. Bromley and Porco then met with Martin atwhich time Bromley decided to bump an employee indepartment 191. Both Ridolfi and Martin testified thatthe meetings of November 4 and 12 were the only occa-sionswhen he discussed Bromley's discharge or suspen-sion with the Union and that, at thetime,they were notaware that Bromley was involved in an intraunion elec-tion campaign.Frank Stramski Jr., who was also employed in depart-ment 145, was discharged in March 1982 for his fifth of-fense of falsification of time. Roman Bielawa and F. Bou-chard were each issued warnings by Respondent in Oc-tober for filling in their timesheets incorrectly by puttingdown a rate seven times what they should have receivedcredit for; neither one was suspended.The remaining allegation regarding Bromley is thatafter he transferred to department 191, his supervisors,Robert Powers and Edward Stott, harassed him to sucha degree that he quit, and he therefore was dischargedconstructively, due to his presence on the Ferreira slateof candidates. About late January 1983, Bromley wenton medical leave; he did not return to Respondent'semploy until a year later. During this period he wastreated for depression. The General Counsel alleges thatBromley's departure in January 1983 was a result of twowrittenwarnings given him on January 7, 1983, andother harassment, which was intended to force him toquit.One of these warnings requested disciplinary actionincluding time off or discharge because 3000 pieces of apart he produced contained a 77-percent rejection rate,costing almost $300. The other warning stated:On December 17, 1982, I instructed you to runthe Pines Cutoff machines. I also told you that ev-eryday you should check and do whatever ordersthatwere at the machines. On December 23, 1982,you did not operate this machine.On January 3, 1983, in the presence of Mr. E.Stott,Mr. J. Soltis [second-shift union steward] Iasked you why you did not operate the PinesCutoff machine on December 23, 1982. You did nothave any explanation.Iam recommendingappropriatedisciplinaryaction.Bromley testified that on transferring to department191 he was given 1 week's training on the operation ofthe electrolytic cutter. On his second night of employ-ment in the department, Stott (who did not testify) toldhim that he cut the wrong tubes the previous evening.They got into an argument about it; people gatheredaround and Stott told Powers (who did not testify) totake Bromley to the personnel office because he wasfired. Bromley told him that he had never previously op-erated the machine and that Stott had set it up for him,so that if there was a mistake, it was due to Stott. (Ap-parently, he was not brought to the personnel office thatday.) He also testified that over the next 2 months Stotttold him on about 10 occasions that he was going to firehim; on 2 or 3 occasions, he informed Bromley that hewas making too many errors and he told him "all thetime" that he was not producing enough. Bromley alsotestified that while he was employed in department 191there were some large orders that required that both heand the day person work on the electrolytic cutter; theorders showed that he had produced more than the dayperson.About December, Bromley met Porco in the aisle atthe plant and told him that he wanted to file a grievanceagainst Stott and Powers because they were harassing DRESSER INDUSTRIES107him. Porco told Bromley that if his brother-in-law (Fer-reira) had any compassion for him he would tell him toresign astrustee, and he should go to Kuba's office andresign as trustee because "I've seen people with thoseproblems like you . . . go crazy." On January 5, 1983,Stott and Powers brought Bromley to Martin's officesaying that Bromley said that he wished to be taken offthe job because their harassment of him was affecting hishealth; Bromley denied having made such a request.Of the two warnings issued to him on January 7, 1983,regarding the alleged 77-percent rejection rate warning,Bromley testified that he and the day person jointly pro-duced the order containing 40,000 pieces, and their pro-ductionwas mixed in the same basket, so Stott andPowers had no way of knowing that he produced the re-jected pieces. Additionally, once that machine is set upat the desiredsetting,itruns automatically until it runsout of stock or is turned off; therefore, either all or noneof the production should have been accepted or rejected.Regarding the warning for not operating the Pine Cutoffmachine on December 23, the General Counsel producedRespondent's time pass stating that on December 23Bromley left the plant at 8 p.m. (rather than the shiftend) due to "personal illness." On January 7, after re-ceiving these warnings, Bromley left work early at 7p.m., after going to the nurse's office, because "it wasstarting to get to me." About a week or two later Brom-ley went to Martin's office and told him that he wantedto quit; he said that until his nomination for trustee henever had any problems in his employment at Respond-ent.Porco then came by and told Bromley that heshould resign as trustee; Porco got a witness and Brom-ley filled out a form stating that he wasresigning astrustee;Porco told him to go and get the help that heneeded and he left the plant and did not return until ayear later. During this period he was placed on medicalleave status by Respondent.Whether he or his wifecalled Respondent after January 1983 saying that he wassick, Bromley testified that he could have, but he did notremember.22 After leaving Respondent's employ in Janu-ary 1983 he was under psychiatric care for depressionanxiety. During the period that he was out, Martin calledhim "quite a few times" and told him that he should callhim a few weeks before he was ready to return to work;during this period he was "afraid" to return to work" be-cause of the harassment that they gave me," "they"being Stott and Powers; in his numerous conversationswith Martin after he left, he never asked to return to em-ployment in a different department.Martin testified that he was present at the January 7,1983 meeting with Bromley, Stott, Powers, and Porco todiscuss the two warnings to Bromley of that date; Brom-ley said that Stott and Powers were harassing him.Martin asked Bromley if the supervisors had the right todirect employees' work and he said that they did. Martinasked him what he meant by harassment, and Bromleysaid that they were constantly telling him what to doand when to do it. Martin asked, "didn't he previously21 Bromley's testimony regarding the post-January 7, 1983 events andexactly when he left Respondent's employ is somewhat vague. He testi-fied that during this period he was under medication-Elavil and Valium.say that a supervisor has the right to do that," andBromley said, "Yes." Martin asked: "Well, is the supervi-sor harassing you?" and Bromley said, "No, I guess he'snot."Martin testified further that about 2 weeks afterthis January 7, 1983 meeting, he received a telephonecall from Bromley stating that he was seeing a doctorand would not return to work while he was under a doc-tor's care. After that Martin periodically called Bromley,asked how he was feeling; and asked if he could givehim an idea of when he would return to work; Bromley'sreaction was that he was still under a doctor's care andcould not give him a firm date.F. Alleged Favoritisim Toward Kuba SlateThis allegation involves the following rule that wasposted by Respondent on November 12:The company is aware there may be a possibleUnion election within 145. It is the position andpolicy of the Company not to endorse any unioncampaign during working hours.There are two violations alleged in this regard: thatRespondent promulgated this rule to discourage employ-ees from campaigning for union office and that Respond-ent disparately enforced this rule and other unwrittenrules by permitting employees to campaign for the Kubaslatewhile preventing employees from campaigning forthe Ferreira slate.On November 3, the morning after the Union's nomi-nations,Nash (Ferreira's foreman) approached Ferreiraat his work station and told him that he was not allowedto talk to anyone or to leave his machine and area. Fer-reira asked why and Nash said: "I'm telling you, I don'twant you talking to anybody or leaving your machineand area" and he walked away and returned to his office.A few minutes later he came out of his office, ap-proached Ferreira, and asked: "Did I make myself under-stood? I don't want you talking to anybody." Ferreiraasked Nash why he did not say anything to Germano orJoe Marinko who were speaking to a large number ofemployees in the aisles. Nash said: "In other words, youare not going to do what I am telling you?" Ferreira saidthat was not what he was saying; he was just saying thathe should tell Germano and Marinko the same thing.Nash said that would be too conspicious and that hewould get his boss. Ferreira observed Nash go into hisoffice and saw through the glass that he was on thephone. A few minutes later, Leo Perry, the general fore-man, Neil Priestly, the plant superintendent, and Roden-hizer all congregated in Nash's office, although nothingfurther was said to Ferreira at the time.Later that day Zajac was checking his work in thesame area as Ferreira, and started to talk to him; Ferreiraobserved Nash watching from his office, and he quicklycame out of his office and told Zajac not to talk to Fer-reira.Later that week, during Ferreira's coffeebreak,fellow employee Al Minchik came over to him to con-gratulate him on the nomination. Nash immediately cameout of his office and asked Minchik: "Don't you haveanything better to do?" Minchik walked away. Shortlythereafter a fellow employee named Heddy approached 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFerreiraat his machineto speak to him. Abouta minutelater,Nash came over and told her not to talk to Fer-reira at hismachine,but before he could say anything,Nash sent him away.In addition,whenever Ferreirawent to the bathroom, Nash followed him.Ferreira testified that prior to November 3, the prac-tice in the plant was that fellow employees could speakfor a minuteor two at the work stations without restric-tion by theforeman.Zajac testified that prior to Novem-ber 3, the policy was: "As long as you're not there foran excessive time,nobody ever says anything." AfterNovember 3, nobody could get close toFerreira'sma-chine to speak to him: "Mr. Nash would constantly comeout and chase the people away." Nash also warned otheremployees about conversing with their fellow employees,but not with the same frequency as Ferreira, who usuallyhad more visitors. On November 4, Zajac asked Nashwhy he only interrupted Ferreira's conversations withhis fellow employees; after that, Nash began to interruptother employees' conversations as well. About Novem-ber 3, McDonald went to speak to Ferreira at his workstation about the upcoming election; as soon as he gotthere,Nash came out of his office and told him to leave.McDonald testified that as longas hehad been employedby Respondent (almost 6 years) the policy had been thatyou can speak to fellow employees as long as you keepthe conversation brief.On November 3, about 3:15Keegan (who was then employed on the second shift)stopped to talk to Ferreira at his work station, as was hiscustom when he arrived for work; he asked Ferreiraabout the prior evenings'nominations.After about 3 to 5minutes,Nash approached and told Keegan that he didnotwant him talking to Ferreira. Keegan asked why,since everybody stops and talks, and Nashsaid,"I don'tcare, you heard whatI said."Keegan testified that aslong as he had been employed by Respondent (13 years)employees were allowed to converse for a few minutes.Approximately a week prior to the union election(January 28, 1983), while Ferreira was at his machine, heobserved Porco handing Germano some T-shirts thatwere blue with yellow print, stating on the front:"Progress Not Promises" and on the back it said "Votefor the Kuba team." Later he observed Germano, JoeAtkins, and union trustee and steward Lupo handingthese shirts to employees in the plant.On November 3, while Judy Tumbleston was working,Mike Varonka, her steward, asked her tosign a petitionstating that attendance at 50 percent of the union meet-ings was a prerequisite to runningfor union office. Sherefused tosign it,but Varonka spent a half hour askingeverybody in the department to sign it. She is not awareof whether her foreman witnessed this. One afternoon inlate January 1983, Coverson observed union stewardSteve Bryant walk past the glass-enclosed portion of herforeman Bob Waters' office, carrying the Kuba slate T-shirts referred to, supra.Waters waspresent inhis officeat the time. Bryant was walking through the department,passing themout, and throwing them to employees,saying:"Be sure tovote the right way." Waters' deskfaces the department, but she testified that she could notspecifically say that he observed Bryant's actions.One morning in mid-January 1983, shortly prior to 7a.m., Lucas observed Porco and his son-in-law and unionsteward John Blake walking into departments 125 and126 carrying a carton of the previously referred to T-shirts and Kuba campaign buttons; Porco was also wear-ing aKuba jacket. They started handing out the shirts,and continued after the 7 a.m. buzzer went off andhanded them out until 7:15; the foreman of the depart-ments,WilliamMuldowny, was present at the time.About 7:30 a.m., Lucas observed Iodice distributing theKuba T-shirts in department 145, in the presence of Nashand Thompson. About 8:30 that samemorning,Iodicedrove his tow motor into Lucas' department (receiving)and distributed the T-shirts to the employees in the de-partment in the presence of the Foreman Fred DeLibrowho was watching but said nothing. About an hour later,while Lucaswas in department191, he observed lodicedistributing the T-shirts in that department.About mid-January, about 11 a.m., Zajac observedGermano distributing Kuba campaign buttons to employ-ees in department145.At the time, Nash was in hisoffice, and Germano was about 25 feet from the office,but he does not know whether Nash observed the inci-dent.Inmid-January 1983, employee Eldwyn Worster ob-served Porco walk into department 145 about 10:30 a.m.carrying Kuba campaign T-shirts and distributing themto employees in the department. Worster asked Porcofor a shirt and Porco said: "If you want one we'll getyou one." Nash observed this and laughed, saying: "Youguys are something else" and walked into his office with-out attempting to hinder Porco's distribution. In January1983,McDonald observed Germano handing out thecampaign T-shirts to employees in the aisle between de-partments 145 and 173. Germano asked McDonald if hewanted one and McDonald refused, saying he would notcampaignfor eitherside.About a week prior to the elec-tion about 7:10 a.m., Keegan observed Porco carrying acarton of Kuba campaign shirts, and observed him givingthem to Germano. He also gave some of these shirts toIodice who drove by on his tow motor. Porco remainedfor a few more minutes before he left the department.Keegan observed Thompson, Nash, and Foreman TonyFarrar in the window office at the time, althoughKeegan could not tell whether they were observingPorco and Germano. Keegan later asked Ridolfi whyPorco was allowed to distribute T-shirts in the plant; Ri-dolfi said that there was nothing he could do about whatemployees have written on the shirts they are wearing;but that they would check into whether they are beingdistributed duringworking hours. Later, Ridolfi toldKeegan that he had spoken to Porco about it, and Porcosaid that it was not being done during working hours,but that he would watch the situation.Ridolfi testified that about earlyNovember,Nashcomplained to him that he was having a difficult timecontrolling his department because of the upcomingunion election. He said that he was having trouble withthe incumbents and stewards, and he was also disturbedby the large number of employees coming to talk to Fer-reira at his work station. Nash described the department DRESSER INDUSTRIESas a "hot bed of activity on both sides." A few dayslater,Ferreira complained to him about the incumbentscirculating the petition regarding the requirements thatpeople running for office attend a certain percentage ofthe union meetings; this complaint was "part of thecause" of the November 12 notice.IV. ANALYSIS AND CONCLUSIONSRespondent alleges that the Board should defer to thearbitration process the discharges of Ferreira and Grodis.It is undisputed that both Grodis and Ferreira had filed,grievances regarding their discharges and both thesegrievances were pending arbitration hearings when theywere withdrawn by Grodis and Ferreira. The GeneralCounselallegesthatwhilesimilar casesmight normallybe subject to deferral under recent Board law, this caseisdistinguishable because of the lack of "substantial har-mony" between theinterestsof the Union and that ofGrodis and Ferreira.InUnited Technologies Corp.,268NLRB 557 (1984),the Board decided to overruleGeneral American Trans-portation,228 NLRB 808 (1977), and return to the doc-trine of deferral as set forth inCollyer InsulatedWire,192NLRB 837 (1971). Although I might ordinarily agreewith counsel for Respondent'sargument,theGeneralCounsel's argument that deferral is not appropriate dueto the circumstances here is persuasive. Ferreira orga-nized and headed the slate opposing the reelection of theincumbent union officials and Grodis was nominated forvice president.Apparently the campaign was a roughone; within a day or two of the nominations, the incum-bentswere circulating a petition throughout the plantseeking to establish a requirement that candidates attendamajority of the Union's meetings; this would havemade ineligible some of the candidates on Ferreira'sslate.In addition, when Bromley was going through adifficult time in late January 1983, Porco convinced himto resign as trustee, in what was clearly not a humanitari-an gesture. Finally, when Lucas asked union stewardLupo how he could fight the warning he received, Lupotold him that he would "wipehis ass"with it. Althoughthere was also evidence that Porco and other union rep-resentatives assisted Ferreira, Grodis, and the others in-volved here in their meetings with representatives of Re-spondent, there is substantial evidence that Ferreira andGrodis had valid reasons for feeling that their representa-tion by the Union in the upcoming arbitrations might belacking in sincerity.InUnited Technologies,supra, the Board cites with ap-proval the dissent inGeneral American Transportation,supra,which stated that the Board "has refused to deferwhere theinterestsof the union which might be expect-ed to represent the employee filing the unfair labor prac-tice charge are adverse to those of the employee."Na-tionalRadio Co.,198NLRB 527 (1972), cited by theBoard with approval inUnitedTechnologies,involveddiscipline of an active union adherent, who had beenpresident of the union for 5 years and had handled griev-ances andcontract negotiations for the union. TheBoard, in deciding to defer to the arbitral process, stated:109We may assume that the Union will be aware ofits institutional interests in protecting its officer andleadingproponent against disciplinewhich isthought to restrict his activities on the Union'sbehalf. In that respect, especially, it must be notedthat the interests of the employee and his represent-ative are in substantial harmony in this case and arelikely to be so in every such case. It is sufficient tonote here that in protecting O'Connell, the Unionprotects itself as well.Because of the campaign undertaken by Ferreira andGrodis, no such assumption can be made here. Althoughitcannot be stated with certainty that the union leader-ship would inadequately represent them at an arbitrationproceeding, there is sufficient evidence of animus by theunion leadership to Ferreira and the other members ofhis slate, so that they should not be relegated "to an arbi-tral process authored,administered,and invoked entirelyby parties hostile to their interests."Kansas Meat Packers,198 NLRB 543, 544 (1972).On the basis of the record testimony, I find that Re-spondent favored the Kuba slate over the Ferreira slatein the union election. The uncontradicted credible evi-dence establishes that beginning the day after the unionnominations,Respondent restricted, or completely elimi-nated, the employees' ability to communicate with Fer-reira at work; whenever an employee approached himafter that date, Nash was out of his office to warn theemployees not to talk to him. This represented a changefrom Respondent's prior policy of allowing employees totalk for a few minutesas long asproduction was not ad-versely affected. The timing of this change (the day fol-lowing the union nominations) leaves little doubt regard-ing its cause. At the sametime,however, Respondentwas allowing the Kuba slate what appeared to be almostfree reign in distributing its T-shirts and campaign but-tons throughout the plant, on both working and non-working hours. A clear demonstration of this favortism isWorster's testimony thatwhileNash was observingPorco distributingT-shirts duringworking hours, he(Nash) laughed andsaid,"You guys are something else."This is the same foreman who immediately came out ofhis office every time an employee stopped to talk to Fer-reira.All this testimony was credible and uncontradictedand establishes that Respondent disparately enforced itsNovember 12 rule by permitting the Kuba slate to cam-paign during working hours while denying that right tothe Ferreira slate, in violation of Section 8(a)(1) of theAct.23 However, I find insufficient evidence to supportthe General Counsel's other allegation in this regard, thatRespondent promulgated this rule to discourage cam-paigning,and this allegation will therefore be dismissed.InWright Line,251 NLRB 1083 (1980), the Board setforth the rule to be appliedin determiningwhether cer-tain actionsare in violation of Section 8(a)(1) or (3) ofthe Act: "First we shall require that the General Counsel23As should be obvious, thisfinding does not mean thatemployersviolatetheAct when theyrestrictmtraunion campaigning during theworking hours.Rather,the violation results from allowing one side tocampaignfreely whiledenying that right to the other side. 110DECISIONSOF THE NATIONALLABOR RELATIONS BOARDmake a prima facie showing sufficient to support the in-ference that protected conduct was a motivating factorin the employer's decision. Once this is established, theburden will shift to the employer to demonstrate that thesame action would have taken place even in the absenceof the protected conduct." This burden was approved bythe Supreme Court inNLRB v. Transportation Manage-ment Corp.,462 U.S. 393 (1983).The General Counsel has clearly made the requiredprima facie showing regarding the discharges of Ferreiraand Grodis. I have previously found that Respondent'saction established that it favored the incumbent slateover the insurgent slate headed by Ferreira. Regardingknowledge of Grodis and Ferreira's union activities,Grodis asked Caldwell for his opinion of opposing theKuba slate and later informed Priestly and Sherwood ofhis intention to do so; although neither expressed anyhostility to him at the time, it establishes that they wereaware of his actions although Ferreira was more secre-tive about the members of his slate, Respondent's knowl-edge of his participationin this slateisestablished byNash's comment, interrupting Ferreira's discussion withZajac, that he did not want Ferreira discussing unionbusiness and that he was not going to fight two unions.This indicates that Nash was aware of the insurgent slateand Ferreira's position on it.24 And finally, Ferreira andGrodis,who were both excellent employees, were dis-chargedwithout any prior warnings compared withother employees who had received numerous warningsbefore being discharged; Ferreira had previously re-ceived one verbal warning years before for poor attend-ance,and Grodis had never previously received anywarnings or discipline; in fact, 2 weeks prior to his dis-charge he was promoted to a leadman's position.Next for analysis is whether Respondent satisfied itsburden. Respondent posted two notices, one in 1981 andone on August 20, 1982, prohibiting gambling. However,the uncontradicted and credible testimony establishesthat the 1981 notice and (to a lesser extent) the August1982 notice were consistently violated and were only en-forced against Ferreira and Grodis). Gambling and com-mercial activities were widespread throughout the plantand yet nobody was ever discharged or disciplined forthisprior to Grodis and Ferreira. The degree of thegambling activitieswas so widespread that I do notcredit the testimony of Respondent's witnesses that theywere unaware of these activities; it is difficult to believethatMartin, who appeared to be an attentive and diligentpersonnel manager who walked through the plant regu-larly (six times a day on the average) did not observelodice selling numbers or Raganese (whose desk he gen-erallymust walk past in entering the plant) selling dollsand other items from her desk. Also relevant is the grav-ity of the activity involved; Iodice was selling numberswhile operating his tow motor; he was stopping employ-ees during their worktime and blocking the aisles withthe tow motor, while there is no evidence that Ferreira24Additionally, I do not credit Martin's testimony that he did notlearnof Ferreira's candidacy until mid- or late-November His frequenttrips through the plant and contacts with the department foreman makethis extremely unlikelyHe certainly was aware of it at the end of Octo-ber, on receiving the charge from the Boardand Grodis' activities interfered in any way with produc-tion.Finally,Respondent's testimonyof the eventsleadingto the dischargesdoes not ringtrue: the anonymous noteinformed them of the activities of Ferreira and Grodis(and nothing else); additionally,the investigation appearsto have been fabricated to cover up the discriminatorypurpose of the discharges.It is interestingto note Mar-tin's answer to Washington who, while beingquestionedby Martin regarding his involvement in purchasing lot-tery tickets from Ferreira and Grodis,mentioned all theother "illegal stuff"like numbersand pools that was oc-curring atthe plant;Martin answered:"that's not theissue rightnow." I have limited mydiscussionof thesedischarges somewhat because the evidence establishesthat they were obviously pretextual. As AdministrativeLaw Judge Gerald A. WacknovstatedinIglooCorp.,254 NLRB 641, 647 (1981):On the basis of the foregoing, I find that the rea-sons advanced by Respondent for the discharges ofKuebler and Aguilar areso unpersuasive, unreason-able, and unnatural,and are sofar removed fromany semblance of justifiability in terms of past prac-tice,as tomandate the conclusion that the assignedreasons for the discharges are pretextual.Ithereforefind that Respondent violated Section8(a)(1) and(3) of the Act by discharging Ferreira andGrodis on October 1.When theWright Linetest is applied to McClain'slayoff, it is also clear that the General Counsel has sus-tained hisinitialburden. He had been employed in de-partment 145 for 3 years and was informed of the layoffon the day following his nominationas trustee on theFerreira slate. As I have found that Respondent favoredtheKuba slate that,alone,would be enough to satisfythe initial burden. There is also the testimony of Johnsonthat Thompson told her that he had finally gotten rid ofMcClain,whom he referred to as a troublemaker.Thompson denies this, testifying that he told JohnsonthatMcClain was laid off, that he was giving him prob-lems in that he was often arguing with others in the de-partment, and his transfer might make him appreciate thejob and the earnings of department 145. I generallyfound Johnson to be an unconvincing witness and Iwould credit her testimony over that of Thompson, andIwould therefore find that Thompson made the state-ment to Johnson.Regarding Respondent's burden, they allege that nu-merous employees were laid off from department 145prior to McClain due to a drop in production in the de-partment.What was not satisfactorily explained was whyMcClain was laid off ahead of Neely. McClain had 3years higher seniority than Neely. At the time of thelayoff, Neely was the only departmental employee on thenight shift.Martin testified that in November he offeredMcClainNeely'snight-shift job,buthe refused it.McClain and Thompson testified that McClain was notoffered this position in November; rather it was in Sep-tember or October 1983 when hewas againlaid off fromdepartment 145 that he was offered Neely's night-shift DRESSERINDUSTRIESposition,which,at that time,he refused because he hadanother job.Respondent never satisfactorily explainedwhy it did not offer McClain Neely's night-shift positionin November,as is apparently required by the contract'sprovision that seniority is by department.Respondent de-fends its action on the ground that Neely's job classifica-tion was set up, operate,and instruct,while McClain wasonly set up and operate.As Neely was the only employ-ee on the shift,there was nobody to instruct;and even itit is true that the classification "instruct"also means thatthe employee is capable of operating every machine inthe heat treat area, I would credit McClain over Martinand Thompson and find that he was able to do so. Ithereforefind that Respondent has not satisfied itsburden underWright Line,and its layoff of McClain (andsubsequent transfer)therefore violates Section 8(a)(1) and(3) of the Act.Regarding the warnings given to McClain,Lucas, andMcDonald,the General Counsel has again sustained hisinitialburden;Lucas nominated Grodis for the vicepresident's position on the Ferreira slate at the Union'snominations on November 2 and McClain was a candi-date for trustee on the Ferreira slate.McDonald's unionactivitieswere more limited: on November 3 Germanoasked him whom he intended to vote for;when he an-swered that he wanted to hear the issues before he decid-ed, Germano shouted,"In other words,you are going tovote for them." Although McDonald's activities wereextremely limited and would clearly not be adequate tosustain a violation alone, McClain and Lucas engaged insuch activities and, if Respondent wished to penalizethem for these activities,itwould have to includeMcDonald in this penalty as he was between Lucas andMcClain in the production process.Finally,the timing ofthe "discovery"supports the General Counsel's case; al-though the error was made in June,itwas not discov-ered until a few days after the nominations.I find that Respondent has not sustained its burden ofestablishing that Lucas,McDonald,and McClain wouldhave been reprimanded even absent their activities.Clearly a mistake was made in the type of metal used inan order,but Lucas,McDonald, and McClain testifiedcredibly that they were not familiar with the termChrome-molly although they know what carbon steel is.Interestingly,throughout his testimony,Thompson gen-erally referred to this metal as carbon steel.Even if theseemployees were expected to look at the second page ofthe order where the word"Chrome-molly" appears, theywould not have been able to identify the substance. Inaddition,if a mistake were made in not checking andproperly identifying the material to be used,the mistakewas by Lucas or Otero who picked the material; eventhat it is not clear,however, as the work order indicatesthatLucas obtained the material from the correct bin.McDonald and McClain were justified in assuming thatthe material they received was the proper material. Mostimportantly,Respondent has not established that the im-proper tubes discovered in November were produced inorder 2BY82928.Thompson's testimony in that regard isnot supported by documentary evidence(the unexplainedinventory activity sheet) or reasonable inferences. Forexample,the incomplete inventory activity sheet in evi-111dence states that on June 4, the stockroom received 148ABX142E tubes;between that date and the time thatorder 2BY82928 was produced,113 of these tubes wereissued by the stockroom for orders,leaving 35 tubesfrom that order,and whatever may have remained fromother prior orders.As I credit McDonald's testimonythat there is no way of determining from which orderspecific tubes were produced,I therefore find that Re-spondent had no way of knowing that the defectivetubes were manufactured in order 2BY82928.Regardlessof who was at fault,Ifind that Respondent seized onthese defective tubes as a means of justifying its warningsto Lucas,McDonald, and McClain.In this regard, theinventory activity sheet in evidence establishes that forthe first 6 months of 1982, the stockroom issued 501ABX142E tubes in 24 transactions.With such a fairlyactive turnover,it is reasonable to assume that a defectwould have been discovered earlier than 3 months afterthe parts entered the stockroom.As Respondent has notsustained its burden,Ifind that its warnings to Lucas,McDonald,andMcClain,and the brief suspensions ofMcDonald and McClain violate Section 8(a)(1) and (3)of the Act.The General Counsel has also sustained his initialburden regarding Bromley'sdischarge,which was laterchanged to a layoff and transfer.The timing is again im-portant;Bromley informed Thompson of his intention ofrunning for trustee on Ferreira's slate in August;shortlythereafter Bromley's daily production reports were beinginvestigated by Strich,at the request of Thompson andRodenhizer.Thompson testified he did not know whatprompted this investigation;he also testified that on aparticular day Bromley'searningswere above normaland on that basis he asked Strich to investigate Brom-ley's reports.Strich testified that the fact that Bromleywas earning 200 percent would not alone be particularlysuspicious.In this regard,it should be noted that Brom-ley had,at that time,been employed by Respondent for5years and during the period he had an unblemishedwork record.With such an excellent employee whom hehad known for a long time,itwould seem that Thomp-son would remember what event caused him to investi-gatewhether Bromley was dishonestly preparing hisdaily reports.Thompson's imprecise testimony in thisregard supports the General Counsel's theory that it wasBromley'sposition on the Ferreira slate that causedBromley to be investigated and later laid off and sus-pended.Iwould also find that Respondent has not sustained itsburden of establsishing that Bromley would have beendisciplined as he was, absent his union activities.Princi-pal among my reasons was the uncertain testimony ofThompson about what triggered the investigation, andStrich's conflicting testimony in this regard.Also, priorto this,Bromley had been a perfect employee for 5years; he was immediately discharged (later changed to alayoff and transfer)for this offense;yet Stramski (alsoemployed in department 145) was not discharged untilhis fifth offense of falsification of time,earlier that year.In addition,two other employees were only given warn-ings in October for taking credit for a rate seven times 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhat the proper rate should have been. Finally, it isclear from the record that Bromley did take doublecredit leakers; however, his uncontradicted testimony isthatThompson told him to do so rather than takingdowntimefordefectiveequipment.Additionally,Thompson's testimony that Ginetti spent a full week ex-plaining the job and rates to Bromley is contradicted bythe evidence that Ginetti transferred from the depart-ment prior to that; rather I credit Bromley's testimonythathis trainingfor the jobwas minimal. I therefore findthat by discharging Bromley on November 4, Respond-ent violated Section 8(a)(1) and (3) of the Act.There aretwo elementsnecessary to establish a con-structive discharge:"First, the burdens imposed on the employees mustcause, and be intended to cause,a change in his workingconditions so difficult or unpleasant as to force him toresign.Second,itmust be shown that those burdenswere imposed because of the employee'sunion activi-ties."Crystal Princeton Refining Co.,222 NLRB 1068,1069 (1976);K & S Circuits,255NLRB 1270 (1981).Montgomery Ward & Co.,160 NLRB 1729, 1742 (1966),stated: "An employer `constructively' discharges an em-ployee in violation of the Act where, for discriminatoryreasons, he makes the employee's conditions of work sointolerable or undersirable that he is thereby forced toquit his job." InBechtelCorp.,200 NLRB 975 fn. 2(1972), the Board stated that they have found construc-tive discharge situations where an employer had made"conditions for an employee so intolerable that norea-sonable personcould be expected to remain in employ-ment" (emphasis supplied). See alsoHit 'N Run FoodStores,231NLRB 660 (1977), andPanscape Corp.,231NLRB 693 (1977). InCrystal Princeton Refining,supra,the Board stated that the new tasks had to be eitherphysicallyor emotionally.impossiblefor the employee toperform, to convert a quit to a constructive discharge.Van Pelt Fire Trucks,238 NLRB 794 (1978).One reasonfor this rule is that parties to Board proceedings mustmitigatewhenever possible and "the Act provides an ap-propriate and direct remedy for infringement of rightsprotected by Section 7."Central Casket Co.,225 NLRB362, 363 (1976). In the situation herein rather than resign-ing, an unfairlabor practice could have been filed alleg-ing that the "harassment" was unlawfully motivated.Ifind insufficient evidence that Respondent's actionsconstituted a constructive discharge. In the 2-monthperiod that he worked in department 191, Stott andPowers gave Bromley two warnings, warned him thatthey were going to fire him and told him that he wasmaking too many errors and was not producing enough.Although this made it difficult for Bromley, especiallyconsidering his fragile psychological state, it did notmake his working conditions so difficult, unpleasant, in-tolerable,or undesirable to cause a reasonable person toquit.For this reason, I find that Bromley was not con-structively discharged in January 1983; I therefore find itunnecessary to determine whether Stott and Powers' ac-tions were caused by Bromley's union activities.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce withinthe meaningof Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act bydisparately enforcing the November 12, 1982 memoran-dum, by restricting campaigning by employees favoringcandidates on the Ferreira slate, while allowing suchcampaigning by candidates on the Kuba slate.4.Respondent violated Section 8(a)(1) and (3) of theAct by discharging Ferreira and Grodis on October 1,1982.5.Respondent violated Section 8(a)(1) and (3) of theAct by its layoff of McClain from his heat treat positionin department 145 on November 11, 1982.6.Respondent violated Section 8(a)(1) and(3) of theAct by itswarnings given to McClain and McDonald,datedNovember 24, 1982, and its warning given toLucas, dated December 3, 1982, and by the subsequentsuspensions given to McClain and McDonald.7.Respondent violated Section 8(a)(1) and (3) of theAct by discharging Bromley on November 4, 1982.8.Respondent did not violate the Act as further al-leged in the consolidated complaint.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom, and take certain af-firmative action designed to effectuate the policies of theAct.Ihave found that Respondent discriminatorily dis-charged, laid off, or suspended Ferreira,Grodis,McClain,McDonald, and Bromley. Lucas received awarning but was not suspended; Grodis was never rein-stated,while the others returned to Respondent's employfrom a few days to 25 days after the discriminatoryaction. I shall order that Respondent make these individ-ualswhole for any loss of earnings they suffered as aresult of the discrimination, by payment of a sum equalto that which they otherwise have earned, absent the dis-crimination,with backpay and interest computed in ac-cordancewithF.W.WoolworthCo.,90NLRB 289(1950), andFlorida Steel Corp.,231NLRB 651 (1977),see generallyIsis Plumbing Co.,138 NLRB 716 (1962). Inaddition, I shall recommend that any references to thesedischarges, layoffs, suspensions, or warnings in the filesof Ferreira,Grodis,McClain,McDonald, Lucas, andBromley, be removed from their employment records. Ishall also recommend that Respondent be ordered toofferGrodis full and immediate reinstatement to hisformer position or, if that position no longer exists, to asubstantially equivalent job, without prejudice to his se-niority or other rights and privileges. I shall also recom-mend that Respondent be ordered to offer to McClainand Bromley the option of reinstatement to the positionsthey were employed in immediately prior to the discrimi-nation against them.[Recommended Order omitted from publication.]